Exhibit 10.1


EXECUTION VERSION


--------------------------------------------------------------------------------



Published CUSIP Numbers:
DEAL CUSIP: 01881CAE5
REVOLVER CUSIP: 01881CAF2
TERM LOAN A FACILITY CUSIP: 01881CAG0
TERM LOAN B FACILITY CUSIP: 01881CAH8
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 1, 2013
among
ALLIANT TECHSYSTEMS INC.,
as the Borrower,
BANK OF AMERICA, N.A.,as Administrative Agent
and
The Lenders Party Hereto
THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD.
RBC CAPITAL MARKETS
SUNTRUST ROBINSON HUMPHREY, INC.
U.S. BANK NATIONAL ASSOCIATION
WELLS FARGO BANK NATIONAL ASSOCIATION
as Co‑Syndication Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD.
RBC CAPITAL MARKETS
SUNTRUST ROBINSON HUMPHREY, INC.
U.S. BANK NATIONAL ASSOCIATION
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers
and
Joint Bookrunning Managers
CITIBANK, N.A.
FIFTH THIRD BANK
JPMORGAN CHASE BANK, N.A.
MORGAN STANLEY BANK, N.A.
PNC BANK, NATIONAL ASSOCIATION
REGIONS BANK
SUMITOMO MITSUI BANKING CORPORATION
as Co-Documentation Agents

--------------------------------------------------------------------------------


Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




* * *
TABLE OF CONTENTS
Section
 
Page


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01


Defined Terms
2


1.02


Other Interpretive Provisions
42


1.03


Accounting Terms
43


1.04


Rounding
43


1.05


References to Agreements and Laws
43


1.06


Times of Day
43


1.07


Letter of Credit Amounts
44


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01


The Loans
44


2.02


Borrowings, Conversions and Continuations of Loans
45


2.03


Letters of Credit
47


2.04


Swing Line Loans
57


2.05


Prepayments
61


2.06


Termination or Reduction of Commitments
63


2.07


Repayment of Loans
64


2.08


Interest
66


2.09


Fees
67


2.10


Computation of Interest and Fees
67


2.11


Evidence of Indebtedness
68


2.12


Payments Generally
68


2.13


Sharing of Payments
71


2.14


Increase in Revolving Commitments
71


2.15


Increase in Term Loan Commitments
73


2.16


Cash Collateral
74


2.17


Defaulting Lenders
75


2.18


Extension of Maturity Date
77


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01


Taxes
79


3.02


Illegality
82


3.03


Inability to Determine Rates
82


3.04


Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans
83






Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




3.05


Compensation for Losses
84


3.06


Matters Applicable to all Requests for Compensation
85


3.07


Survival
85


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01


Conditions of Restatement
85


4.02


Conditions to all Credit Extensions
88


ARTICLE V
REPRESENTATIONS AND WARRANTIES
5.01


Existence, Qualification and Power; Compliance with Laws
89


5.02


Authorization; No Contravention
89


5.03


Governmental Authorization; Other Consents
89


5.04


Binding Effect
90


5.05


Financial Statements; No Material Adverse Effect
90


5.06


Litigation
90


5.07


No Default
90


5.08


Ownership of Property; Liens; Investments
91


5.09


Environmental Matters
91


5.10


Insurance
92


5.11


Taxes
92


5.12


ERISA Compliance
92


5.13


Subsidiaries; Equity Interests
93


5.14


Margin Regulations; Investment Company Act
94


5.15


Disclosure
94


5.16


Sanctions
94


5.17


Intellectual Property; Licenses, Etc.
94


5.18


Solvency
95


5.19


Casualty, Etc.
95


5.20


Perfection, Etc.
95


5.21


Designated Senior Indebtedness
95


5.22


Loan Parties Consolidated Assets
95


ARTICLE VI
AFFIRMATIVE COVENANTS
6.01


Financial Statements
95


6.02


Certificates; Other Information
96


6.03


Notices
99


6.04


Payment of Obligations
99


6.05


Preservation of Existence, Etc.
100


6.06


Maintenance of Properties
100


6.07


Maintenance of Insurance
100


6.08


Compliance with Laws
100






ii
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




6.09


Books and Records
100


6.10


Inspection Rights
100


6.11


Use of Proceeds
101


6.12


Covenant to Guarantee Obligations and Give Security
101


6.13


Further Assurances
103


6.14


[Reserved]
103


6.15


Conditions Subsequent to the Restatement Closing Date
104


6.16


Assignable Government Contract Claims
104


6.17


Preparation of Environmental Reports
104


ARTICLE VII
NEGATIVE COVENANTS
7.01


Liens
105


7.02


Indebtedness
107


7.03


Investments
109


7.04


Fundamental Changes
111


7.05


Dispositions
112


7.06


Restricted Payments
113


7.07


Change in Nature of Business
114


7.08


Transactions with Affiliates
114


7.09


Burdensome Agreements
115


7.10


Financial Covenants
115


7.11


Loan Parties Consolidated Assets
116


7.12


Amendments of Organization Documents
116


7.13


Accounting Changes
116


7.14


Prepayments, Etc. of Indebtedness
116


7.15


Amendment, Etc. of Related Documents
116


7.16


Speculative Transactions
116


7.17


Material Contracts
116


7.18


No Other Designated Senior Indebtedness
116


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01


Events of Default
117


8.02


Remedies upon Event of Default
119


8.03


Application of Funds
119


ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS
9.01


Appointment and Authority
121


9.02


Rights as a Lender
121


9.03


Exculpatory Provisions
121


9.04


Reliance by Administrative Agent
122


9.05


Delegation of Duties
123




iii
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




9.06


Resignation of Administrative Agent
123


9.07


Non‑Reliance on Administrative Agent and Other Lenders
124


9.08


Administrative Agent May File Proofs of Claim
124


9.09


Collateral and Guaranty Matters
125


9.10


Other Agents; Arrangers and Managers
126


ARTICLE X
MISCELLANEOUS
10.01


Amendments, Etc.
126


10.02


Notices and Other Communications; Facsimile Copies
128


10.03


No Waiver; Cumulative Remedies
131


10.04


Expenses; Indemnity; Damage Waiver
131


10.05


Payments Set Aside
134


10.06


Successors and Assigns
134


10.07


Confidentiality
140


10.08


Setoff
141


10.09


Interest Rate Limitation
142


10.10


Counterparts
142


10.11


Integration
142


10.12


Survival of Representations and Warranties
142


10.13


Severability
143


10.14


Tax Forms
143


10.15


No Advisory or Fiduciary Responsibility
146


10.16


Replacement of Lenders
146


10.17


Governing Law
147


10.18


Waiver of Right to Trial by Jury
147


10.19


Binding Effect
147


10.20


USA PATRIOT Act Notice
148






iv
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




SCHEDULES
1
Guarantors

1.01
Existing Letters of Credit

2.01
Commitments and Pro Rata Shares

5.03
Certain Authorizations

5.08(c)
Owned Real Property

5.09(c)
Treatment, Storage and Disposal Facilities

5.13
Subsidiaries and Other Equity Investments

6.15
Post‑Closing Matters

7.01(b)
Existing Liens

7.02(e)
Existing Indebtedness

7.03(d)
Existing Investments

10.02
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
Form of
A
Committed Loan Notice

B
Swing Line Loan Notice

C‑1
Term A Note

C‑2
Term B Note

C‑3
Revolving Credit Note

D
Compliance Certificate

E
Assignment and Assumption

F
Guaranty

G
Security Agreement

H
[RESERVED]

I
Solvency Certificate

J
Counsel to Loan Parties

K
Incremental Term Facility Supplement

L
Joinder Agreement

M‑1
Form of U.S. Tax Compliance Certificate for Non‑U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

M‑2
Form of U.S. Tax Compliance Certificate for Non‑U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

M‑3
Form of U.S. Tax Compliance Certificate for Non‑U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

M‑4
Form of U.S. Tax Compliance Certificate for Non‑U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

N
Reorganization Transactions






v
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of November 1, 2013, among Alliant Techsystems
Inc., a Delaware corporation (the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and, individually, a “Lender”), each
Swing Line Lender (as hereinafter defined) party hereto, each L/C Issuer (as
hereinafter defined) party hereto, BANK OF AMERICA, N.A., as Administrative
Agent (as hereinafter defined), THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD., RBC
CAPITAL MARKETS, SUNTRUST ROBINSON HUMPHREY, INC., U.S. BANK NATIONAL
ASSOCIATION and WELLS FARGO BANK NATIONAL ASSOCIATION, as Co‑Syndication Agents,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF TOKYO‑MITSUBISHI
UFJ, LTD., RBC CAPITAL MARKETS, SUNTRUST ROBINSON HUMPHREY, INC., U.S. BANK
NATIONAL ASSOCIATION and WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers
and Joint Bookrunning Managers, and CITIBANK, N.A., FIFTH THIRD BANK, JPMORGAN
CHASE BANK, N.A., MORGAN STANLEY BANK, N.A., PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK AND SUMITOMO MITSUI BANKING CORPORATION, as Co-Documentation
Agents.
PRELIMINARY STATEMENTS:
The Borrower has entered into the Second Amended and Restated Credit Agreement,
dated as of October 7, 2010 (the “Existing Credit Agreement”) with Bank of
America, N.A., as administrative agent, the lenders named therein (the “Existing
Lenders”) and the other parties thereto.
Pursuant to the Bushnell Stock Purchase Agreement, the Borrower has agreed to
purchase all of the equity interests of Bushnell from MidOcean Bushnell
Holdings, L.P., a Delaware limited partnership.
In order to finance the Bushnell Acquisition and to finance its ongoing working
capital and general corporate purposes, the Borrower has requested, and the
Lenders have agreed, to further amend and restate the Existing Credit Agreement
in order to permit the Lenders to extend credit subject to the conditions set
forth herein in the form of (a) Term Loans to the Borrower as provided herein
and (b) Revolving Credit Loans to the Borrower as provided herein and ending on
the Maturity Date of which, at any time, not more than (i) $300,000,000 in
aggregate principal, notional or stated amount may be in the form of L/C Credit
Extensions provided by the L/C Issuers, and (ii) $40,000,000 in aggregate
principal amount may be in the form of Swing Line Loans provided by the Swing
Line Lenders.
By execution of this Agreement, each of the Lenders shall be deemed to have
assumed from each of the Existing Lenders, as of the Restatement Closing Date,
an undivided interest in all of the rights and obligations of the Existing
Lenders under the Existing Credit Agreement such that, after giving effect to
such sale and assignment as of the Restatement Closing Date, the Commitments of
and the amount of Borrowings owing to each of the Lenders will be set forth on
Schedule 2.01.

1
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




In consideration of the mutual covenants and agreements herein contained and
subject to the satisfaction of the conditions set forth in Section 4.01, the
parties hereto agree to amend and restate the Existing Credit Agreement, in its
entirety, as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of not less
than 75% of the Equity Interests of another Person or all or substantially all
of the property, assets or business of another Person or of the assets
constituting a business unit, line of business or division of another Person.
“Act” has the meaning specified in Section 10.20 hereof.
“Additional Revolving Credit Lender” means any Eligible Assignee who agrees to
provide Revolving Credit Commitments in accordance with the provisions of
Section 2.14 in connection with a request for a Revolving Credit Commitment
Increase.
“Additional Term Loan Lender” means any Eligible Assignee who agrees to provide
Term Commitments in respect of one of the Term Facilities in accordance with the
provisions of Section 2.15 in connection with a request for a Term Commitment
Increase.
“Administrative Agency Fee Letter” means the letter agreement dated
September 18, 2013, between the Borrower and the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

2
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Agent Parties” has the meaning specified in Section 10.02(d).
“Agents” means, collectively, the Administrative Agent, the Co‑Syndication
Agents, the Co-Documentation Agents and any other “collateral agent” appointed
pursuant to Section 9.01(b) and for purposes of the Mortgages, any “supplemental
collateral agent”.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“All‑In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
eurodollar rate or base rate “floor”, or otherwise, in each case, incurred or
payable by the Borrower generally to all the lenders of such Indebtedness;
provided that original issue discount and upfront fees shall be equated to
interest rate assuming a 4‑year life to maturity (or, if less, the stated life
to maturity at the time of its incurrence of the applicable Indebtedness); and
provided, further, that “All‑In Yield” shall not include arrangement fees,
structuring fees, underwriting fees and similar fees not paid generally to all
lenders of such Indebtedness.
“Alternative Currency” means each of Euro, Sterling, Yen and any other currency
that is readily available and freely transferable and convertible into Dollars
that is approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) and the applicable L/C Issuer.
“Applicable Rate” means for any day, (a) in case of the Revolving Credit Loans
and the Term A Loans, with respect to Base Rate Loans and Eurodollar Rate Loans,
and the commitment fee payable in respect of the unutilized portion of the
Revolving Credit Facility, the applicable rate per annum set forth below in the
grid captioned “Revolving Credit Facility and Term A Facility – Applicable
Rate”, under the captions “Base Rate Percentage”, “Eurodollar Percentage” or
“Commitment Fee” cited therein, as the case may be, based upon the Senior
Secured Credit Rating, (b) in the case of the Term B Loans, 1.75%, with respect
to Base Rate Loans and 2.75%, with respect to Eurodollar Rate Loans, and (c) in
the case of any Incremental Term Loans, the applicable rate per annum set forth
in the applicable Incremental Term Facility Supplement for Base Rate Loans and
Eurodollar Rate Loans:
Revolving Credit Facility and Term A Facility – Applicable Rate
Pricing Level
Senior Secured Credit Ratings
(Moody’s/S&P/Fitch)
Commitment Fee
Eurodollar Percentage
Base Rate Percentage
1
Baa2 / BBB / BBB or higher
0.25%
1.75%
0.75%
2
Baa3 / BBB‑ / BBB‑
0.30%
2.00%
1.00%
3
Ba1 / BB+ / BB+
0.35%
2.25%
1.25%
4
Ba2 / BB / BB
0.35%
2.50%
1.50%
5
Ba3 / BB‑ / BB‑ or lower or no Senior Secured Credit Rating
0.45%
2.75%
1.75%




3
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




The Applicable Rate applicable to the Revolving Credit Loans, the Term A Loans
and the commitment fee payable in respect of the unutilized portion of the
Revolving Credit Facility shall initially be determined by reference to Pricing
Level 2 above. Any increase or decrease in the Applicable Rate resulting from a
change in the Senior Secured Credit Rating shall become effective as of the
first Business Day immediately following the date of such change in Senior
Secured Credit Rating.
“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the appropriate L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with
respect to the Swing Line Facility, (i) the appropriate Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.
“Approved Fund” has the meaning specified in Section 10.06(g).
“Arrangers” means, collectively, each of MLPFS, The Bank of Tokyo‑Mitsubishi
UFJ, Ltd., RBC Capital Markets, SunTrust Robinson Humphrey, Inc., U.S. Bank
National Association and Wells Fargo Securities, LLC, in its capacity as joint
lead arranger.
“Assignable Government Contract Claims” means any Government Contract Claims
that may be assignable pursuant to the Assignment of Claims Act and Assignment
of Claims Regulations.
“Assigned Government Contract Claims” means any Assignable Government Contract
Claims, with respect to which the applicable Loan Party shall have duly complied
with the provisions of Section 4(c) of the Security Agreement.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent substantially in
the form of Exhibit E or any other form approved by the Administrative Agent and
consented to by the Borrower, which consent shall not be unreasonably withheld
or delayed.
“Assignment of Claims Act” means the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. § 3727 and 41 U.S.C. § 15, each as may be amended, modified
or superseded from time to time.
“Assignment of Claims Regulations” means 48 C.F.R. subpart 32.8, the
supplemental provisions with respect to any Governmental Party contained in the
Federal Acquisition Regulation and each other provision of the Federal
Acquisition Regulation that may be applicable to 48 C.F.R. subpart 32.8, each as
may be amended, modified or superseded from time to time.

4
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Assignment of Government Contract Claims” has the meaning specified in the
Security Agreement.
“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and all
out‑of‑pocket expenses and disbursements of internal counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount of all obligations of
such Person in respect thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP, (b) in respect of any
Synthetic Lease, the capitalized amount of the remaining Synthetic Lease
Obligations in respect of such Synthetic Lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
Synthetic Lease were accounted for as a Capitalized Lease and (c) in respect of
any Securitization Transaction of any Person, the outstanding principal amount
of such financing, after taking into account reserve accounts.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
March 31, 2013, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
consolidated Subsidiaries, including the notes thereto.
“Auto‑Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
“Availability Period” means, in the case of the Revolving Credit Facility, the
period from and including the Restatement Closing Date to the earliest of
(a) the Maturity Date for the Revolving Credit Facility, (b) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.06 and
(c) the date of termination of the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and of the obligations of the L/C Issuers to make
L/C Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate” and (c) the Eurodollar Rate on such day
for a one month Interest Period plus 1.00%. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.



5
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Bushnell” means Bushnell Group Holdings, Inc., a Delaware corporation.
“Bushnell Acquisition” means the acquisition of all the Equity Interests of
Bushnell by the Borrower pursuant to the Bushnell Stock Purchase Agreement.
“Bushnell Representations” means the representations and warranties made by
Bushnell in the Bushnell Stock Purchase Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower has the right
to terminate its obligations under the Bushnell Stock Purchase Agreement or
decline to consummate the Bushnell Acquisition as a result of a breach of such
representations and warranties.
“Bushnell Stock Purchase Agreement” means that certain Stock Purchase Agreement,
dated as of September 4, 2013, by and among the Borrower, Bushnell and MidOcean
Bushnell Holdings, L.P., a Delaware limited partnership, as in effect on the
Restatement Closing Date.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and under the Laws of the State of New York and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.
“Capitalized Leases” means, with respect to any Person, all leases that have
been or should be, in accordance with GAAP, recorded as capitalized leases, on
the balance sheet of such Person (excluding any lease that would be required to
be so recorded as a result of a change in GAAP after the Restatement Closing
Date).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers or the Swing Line Lenders (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuers or the
Swing Line Lenders benefiting from such collateral shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuers or the Swing Line Lenders (as applicable). “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created

6
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




under the Collateral Documents and Specified Statutory Liens and, solely for
purposes of Investments under Section 7.03(a), any other Permitted Liens):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    readily marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
acquisition thereof and having, at the time of the acquisition thereof, a rating
of at least P‑1 from Moody’s or at least A‑1 from S&P;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank or trust company that (i) (A) is a Lender,
(B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, or (C) any branch of a commercial bank that is organized in a
jurisdiction outside of the United States so long as such branch is a licensed
“bank” under the laws of the United States, any state thereof or the District of
Columbia and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (d) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 360 days from the
date of acquisition thereof;
(d)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime‑1” (or the then
equivalent grade) by Moody’s or at least “A‑1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 360 days from the date of
acquisition thereof;
(e)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs or
mutual funds registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and substantially all the assets of which are
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition;
(f)    repurchase obligations entered into with any commercial bank or trust
company meeting the criteria specified in clause (c) above, covering the
securities of the type described in clauses (a) and (b) above;
(g)    tax exempted instruments including municipal bonds, auction rate
preferred stock and variable rate demand obligations with the highest short‑term
ratings by either Moody’s or S&P or a long‑term rating of Aaa by Moody’s or AAA
by S&P maturing within 360 days after the acquisition thereof; and

7
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(h)    foreign investments substantially comparable to any of the foregoing in
connection with managing the cash of any Foreign Subsidiary.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, purchasing, credit or debit
card, electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person (a) that is a Lender or an Affiliate of
a Lender or (b) was a Lender or an Affiliate of a Lender at the time the
applicable Secured Cash Management Agreement was entered into, in each case in
its capacity as a party to a Secured Cash Management Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
“Change of Control” means, an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully‑diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
(b)    during any period of 12 consecutive calendar months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

8
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(c)    a “change of control” in the Senior Subordinated Notes Indenture or in
the Senior Notes Indenture, “fundamental change” in the Convertible Notes
Indenture and any such term or any comparable term defined or used in, or
comparable event described under, any Material Debt Documents shall have
occurred in respect of the Borrower.
“Code” means the Internal Revenue Code of 1986 as amended from time to time.
“Co‑Documentation Agent” means each of Citibank, N.A., Fifth Third Bank,
JPMorgan Chase Bank, N.A., Morgan Stanley Bank, N.A., PNC Bank, National
Association, Regions Bank and Sumitomo Mitsui Banking Corporation, in its
capacity as a co‑documentation agent under any of the Loan Documents, or any
successor co‑documentation agent.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property and assets that are or
are intended under the express terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.
“Collateral Account” has the meaning specified in the Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, Mortgage Modifications,
Security Agreement Supplements, IP Security Agreement Supplements, and any other
mortgages, security agreements, pledge agreements, collateral assignments or
other similar agreements delivered to the Administrative Agent or otherwise for
the benefit of the Lenders pursuant to Section 6.12, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion (which shall not constitute a new
Borrowing) of Loans from one Type to the other or (d) a continuation (which
shall not constitute a new Borrowing) of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and the
regulations promulgated from time to time thereunder.
“Company Material Adverse Effect” means any fact, event, condition, change,
occurrence or effect that, individually or in the aggregate with other facts,
events, conditions, changes, occurrences or effects, (A) has a material adverse
effect on the assets, liabilities, financial condition, business or results of
operations of the Group Companies (as defined in the Bushnell Stock Purchase
Agreement), taken as a whole, or (B) prevents or materially impairs or delays
the performance by Bushnell of its obligations under the Bushnell Stock Purchase
Agreement or the Escrow Agreement (as defined in the Bushnell Stock Purchase
Agreement) or the consummation of the Transactions (as defined in the Bushnell
Stock Purchase Agreement); provided, however,

9
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




that none of the following (or results thereof) shall be taken into account,
individually or in the aggregate, in determining whether a “Company Material
Adverse Effect” has occurred or is reasonably expected to occur: (i) conditions
generally affecting the United States economy or credit, securities, currency,
financial, banking or capital markets in the United States or elsewhere in the
world (including any disruption thereof and any decline in the price of any
security or any market index), (ii) any national or international political
conditions, including the engagement by the United States in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States, or
any of its territories, possessions, or diplomatic or consular offices or upon
any military installation, equipment or personnel of the United States,
(iii) changes in GAAP, (iv) changes in any Laws, (v) any change that is
generally applicable to the industries or markets in which the Group Companies
(as defined in the Bushnell Stock Purchase Agreement) operate, (vi) the public
announcement of the Transactions (as defined in the Bushnell Stock Purchase
Agreement) (including by reason of the identity of Buyer (as defined in the
Bushnell Stock Purchase Agreement) or any of its Affiliates (as defined in the
Bushnell Stock Purchase Agreement) regarding its plans or intentions with
respect to the business of any Group Company (as defined in the Bushnell Stock
Purchase Agreement), and including the impact thereof on relationships with
customers, suppliers, distributors, partners or employees or others having
relationships with any Group Company (as defined in the Bushnell Stock Purchase
Agreement)), or (vii) any failure in and of itself by Bushnell to meet any
internal or published projections, forecasts or revenue or earnings predictions
for any period ending on or after the date of the Bushnell Stock Purchase
Agreement (provided that the underlying causes of such failures (subject to the
other provisions of this definition) shall not be excluded by this
clause (vii)); provided further, however, that any fact, event, condition,
change, occurrence or effect referred to in clauses (i), (iii), (iv) or (v) may
be taken into account in determining whether a “Company Material Adverse Effect”
has occurred if such fact, event, condition, change, occurrence or effect has a
disproportionate effect on the Group Companies (as defined in the Bushnell Stock
Purchase Agreement) relative to other companies operating in the industries or
markets in which the Group Companies (as defined in the Bushnell Stock Purchase
Agreement) operate.
“Company Stock” means the capital stock of the Borrower other than any
Disqualified Equity Interests.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) income tax expense for such period, (iii) depreciation and amortization for
such period, (iv) non‑recurring, unusual or extraordinary expenses or charges
which do not represent a cash item in such period (provided that any cash
payments made in any subsequent period in respect of such noncash expenses shall
be treated as cash charges in such subsequent period), (v) amortization or write
off of deferred financing costs, (vi) non‑cash charges related to stock‑based
employee compensation, (vii) charges associated with the mark‑to‑market of Swap
Contracts, (viii) impairment charges or write‑offs with respect to

10
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




goodwill and other intangible assets and (ix) losses due solely to fluctuations
in currency values and the related tax effects, and minus the following to the
extent included in calculating such Consolidated Net Income: (x) net income of
all SPV Subsidiaries and Securitization Subsidiaries that has not been
distributed to the Borrower or any of its other Subsidiaries and the
Indebtedness of which has been excluded from Consolidated Funded Indebtedness
pursuant to clause (h) of the definition of “Consolidated Funded Indebtedness”,
(y) gains due solely to fluctuations in currency values and the related tax
effects and (z) non-recurring, unusual or extraordinary gains which do not
represent a cash item in such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long‑term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct or contingent obligations arising under Financial
Letters of Credit, Financial Surety Bonds, bankers’ acceptances, bank guaranties
and similar instruments at such time, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness,
(f) all obligations in respect of Disqualified Equity Interests, (g) without
duplication, all Guarantees (other than Performance Guarantees) with respect to
outstanding Indebtedness of the types specified in clauses (a) through (f) above
of Persons other than the Borrower or any Subsidiary, and (h) all Indebtedness
of the types referred to in clauses (a) through (g) above of any Securitization
Subsidiary or any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company or other legal entity in
respect of which the equity holders are not liable for the obligations of such
entity as a matter of law) in which the Borrower or a Subsidiary (other than a
SPV Subsidiary or a Securitization Subsidiary), is a general partner or joint
venturer, unless such Indebtedness is expressly made non‑recourse to the
Borrower or such Subsidiary (subject to customary exceptions); provided that
Indebtedness under this clause (h) of SPV Subsidiaries and Securitization
Subsidiaries shall be excluded from the calculation in this clause (h) only to
the extent that the aggregate principal amount of such Indebtedness does not
exceed $200,000,000.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses (but not
amortization or write‑off of the costs of issuance) of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense of the Borrower and its Subsidiaries on a consolidated basis with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges to the extent
paid in cash during such period; provided that Consolidated EBITDA and
Consolidated Interest Charges for such four fiscal quarter period or other
applicable period shall be determined on a pro forma basis with respect to any
Subject Disposition or any Acquisition (together with any related transactions,
including the incurrence,

11
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




assumption, refinancing or repayment of any Indebtedness) as if such Disposition
or Acquisition had occurred in the first day of such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date less unrestricted cash
and Cash Equivalents of the Borrower and its Domestic Subsidiaries in an amount
not to exceed $100,000,000 (provided that any such cash deposited in accounts
located outside the United States shall be net of the Borrower’s reasonable
estimate of any repatriation taxes or costs) to (b) Consolidated EBITDA for the
most recent four fiscal quarter period ended as of the last fiscal period for
which financial statements were required to have been delivered pursuant to
Section 6.01; provided that Consolidated EBITDA and Consolidated Funded
Indebtedness for such four fiscal quarter period or other applicable period
shall be determined on a pro forma basis with respect to any Subject Disposition
or any Acquisition (together with any related transactions, including the
incurrence, assumption, refinancing or repayment of any Indebtedness) as if such
Disposition or Acquisition had occurred in the first day of such period.
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding (i) all extraordinary noncash gains and
(ii) extraordinary noncash losses).
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness, which
constitutes Senior Secured Debt, as of such date less unrestricted cash and Cash
Equivalents of the Borrower and its Domestic Subsidiaries in an amount not to
exceed $100,000,000 (provided that any such cash deposited in accounts located
outside the United States shall be net of the Borrower’s reasonable estimate of
any repatriation taxes or costs) to (b) Consolidated EBITDA for the four fiscal
quarter period ended as of the last fiscal period for which financial statements
were required to have been delivered pursuant to Section 6.01; provided that
Consolidated EBITDA and Consolidated Funded Indebtedness, which constitutes
Senior Secured Debt, for such four fiscal quarter period or other applicable
period shall be determined on a pro forma basis with respect to any Subject
Disposition or any Acquisition (together with any related transactions,
including the incurrence, assumption, refinancing or repayment of any
Indebtedness) as if such Disposition or Acquisition had occurred in the first
day of such period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Convertible Notes” means the 3.00% convertible senior subordinated notes of the
Borrower due August 15, 2024 in an aggregate original principal amount of
$200,000,000.
“Convertible Notes Documents” means the Convertible Notes Indenture, the
Convertible Notes and all other agreements, instruments and other documents
pursuant to which the Convertible Notes have been issued or otherwise setting
forth the terms of the Convertible Notes, in each case as such agreement,
instrument or other document may be amended, supplemented or

12
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




otherwise modified from time to time in accordance with the terms thereof, but
to the extent permitted under the terms of the Loan Documents.
“Convertible Notes Indenture” means the indenture dated as of August 13, 2004,
among the Borrower, certain Subsidiaries of the Borrower party thereto, as
guarantors, and BNY Midwest Trust Company, as trustee, as such Indenture may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, but to the extent permitted under the terms of the Loan
Documents.
“Co‑Syndication Agent” means each of The Bank of Tokyo‑Mitsubishi UFJ, Ltd., RBC
Capital Markets, SunTrust Robinson Humphrey, Inc., U.S. Bank National
Association and Wells Fargo Bank National Association in its capacity as a
co‑syndication agent under any of the Loan Documents, or any successor
co‑syndication agent.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (it being understood that if any default is cured or waived
prior to becoming an Event of Default, such default shall no longer constitute a
Default).
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans of such type of Borrowing
plus (iii) 2.0% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate with respect to such Eurodollar Rate Loan)
otherwise applicable to such Loan plus 2.0% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the applicable Letter of
Credit Fee plus 2% per annum, in all cases to the fullest extent permitted by
applicable Laws.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent (which determination shall,
upon reasonable request by the Borrower, be made promptly by the Administrative
Agent if the Administrative Agent reasonably determines the conditions set forth
below apply), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder (unless, in the case of a funding of
Loans, such failure is the result of a good faith determination by such Lender
that one or more conditions precedent to funding have not been met), (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding

13
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




obligations hereunder (unless, in the case of a funding of Loans, such failure
is the result of a good faith determination by such Lender that one or more
conditions precedent to funding have not been met) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (which request the Administrative Agent shall make if reasonably
requested by the Borrower) unless, in the case of a funding of Loans, such
failure is the result of a good faith determination by such Lender that one or
more conditions precedent to funding have not been met, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment
(unless, in each case, such Lender has confirmed it will comply with its
obligations hereunder and the Borrower, the Administrative Agent and each L/C
Issuer is reasonably satisfied that such Lender is able to continue to perform
its obligations hereunder); provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or the exercise of control over such Lender or any direct
or indirect parent thereof by a Governmental Authority.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interests” means, as to any Person, any Equity Interests of
such Person or any other Person which, pursuant to the certificate of
designation, or other corporate document or other agreement governing the terms
thereof, such Person is obligated to purchase, redeem, retire, defease or
otherwise acquire for value such Equity Interests or any warrants, rights or
options to acquire such Equity Interests, on or prior to the date that is
91 days after (x) the latest scheduled Maturity Date of any Term Facility or
(y) if later, or if no Term Facility is in effect, the scheduled Maturity Date
of the Revolving Credit Facility; the amount of the obligation to purchase,
redeem, retire, defease or acquire any of the foregoing shall be with respect to
(a) preferred Equity Interests, the liquidation preference or value of all
shares, units or interests (including all accrued, accreted and paid‑in‑kind
amounts as of any date of determination) in respect of such Disqualified Equity
Interests and (b) all other Equity Interests, the aggregate amount of all such
obligations in respect of such Disqualified Equity Interests as of any date of
determination.
“Documentary Letter of Credit” means any Letter of Credit that is a documentary
letter of credit.
“Dollar” and “$” mean lawful money of the United States.

14
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, for the avoidance of doubt, not
including Puerto Rico or any other territory of the United States.
“Eligible Assignee” has the meaning specified in Section 10.06(g).
“Environmental Action” means any claim, order, notice of violation, or notice of
potential liability, issued against the Borrower or any of its Subsidiaries, or
any proceeding or governmental investigation, instituted with respect to the
Borrower or any of its Subsidiaries, under or pursuant to any Environmental Law.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
Release of any hazardous or toxic materials or waste into the environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

15
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the receipt by any Loan Party or any ERISA Affiliate from
the PBCG or a plan administrator of any notice relating to the intention to
terminate any Plan, the treatment of a Pension Plan or a Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) a determination that any
Pension Plan or Multiemployer Plan is considered an at‑risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA or a plan in
endangered or critical status within the meaning of Sections 431 and 432 of the
Code or Sections 304 and 305 of ERISA; (h) the imposition of any material
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; or (i) the conditions for imposition of a lien (within the meaning of
Section 430(k) of the Code or Section 303(k) of ERISA) are satisfied.
“Euro” or “€” means lawful money of the European Union.
“Eurocurrency liabilities” has the meaning specified in Section 3.04(c).
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; provided that to the extent a comparable
or successor rate is approved by the Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice;

16
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




provided, that to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent; and
provided, further, that, with respect to the Term B Loans only, the Eurodollar
Rate shall not be less than 0.75% per annum.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Joint Venture” means (a) any Person described in clause (a) of the
definition of Joint Venture or (b) any other Joint Venture that is entered into
in accordance with Section 7.03(g) and designated as an Excluded Joint Venture
by the Borrower and certified by the Borrower as being entered into in
compliance with Section 7.03(g).
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 1(e) of the Guaranty and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a Lien, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or Lien is or becomes excluded in accordance with the
first sentence of this definition.
“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.18(a).
“Excluded Taxes” has the meaning specified in Section 3.01(a).
“Extended Term Loan” has the meaning specified in Section 2.18(a).
“Extending Revolving Credit Lender” has the meaning specified in
Section 2.18(a).
“Extending Term Lender” has the meaning specified in Section 2.18(a).
“Extension” has the meaning specified in Section 2.18(a).
“Extension Offer” has the meaning specified in Section 2.18(a).
“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

17
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Existing Letters of Credit” means the letters of credit described on
Schedule 1.01 hereto.
“Existing Lenders” has the meaning specified in the Preliminary Statements
hereto.
“Existing Mortgages” means each Mortgage previously delivered under the Existing
Credit Agreement.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from proceeds of casualty insurance and condemnation awards (and
payments in lieu thereof).
“Facility” means the Term Facilities, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Acquisition Regulation” means the Federal Acquisition Regulation, Title
48 of the Code of Federal Regulations, as amended, modified and supplemented
from time to time.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letters” means, collectively, (i) the Amended and Restated Fee Letter dated
September 18, 2013 among the Borrower, Bank of America, MLPFS, The Bank of
Tokyo‑Mitsubishi UFJ, Ltd., Royal Bank of Canada, RBC Capital Markets, SunTrust
Bank, SunTrust Robinson Humphrey, Inc., U.S. Bank National Association, Wells
Fargo Bank, National Association and Wells Fargo Securities, LLC and (ii) the
Administrative Agency Fee Letter.
“Financial Letter of Credit” means any Letter of Credit that is not a
Performance Letter of Credit or Documentary Letter of Credit.
“Financial Surety Bond” means any surety bond that does not serve the same or
similar purpose as a Performance Letter of Credit.



18
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Fitch” means Fitch Ratings and any successor thereto.
“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to each L/C Issuer, such Defaulting
Lender’s Pro Rata Share of the outstanding L/C Obligations issued by such L/C
Issuer, other than L/C Obligations in respect of Letters of Credit and as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to each Swing Line Lender, such Defaulting Lender’s Pro Rata
Share of Swing Line Loans made by such Swing Line Lender, other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” has the meaning specified in Section 10.06(g).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.
“Government Contract” means any contract (as that term is defined in 48 C.F.R. §
2.101) between any Person and any Governmental Party; provided, that unless
otherwise specified, all references to “Government Contract” or to “Government
Contracts” shall refer to such contracts between any Loan Party and any
Governmental Party.
“Government Contract Claim” means any claims for or right to the payment of
moneys due or to become due under any Government Contract.
“Governmental Authority” means the government of any nation, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Governmental Party” means the United States Government (as used in 31 U.S.C. §
3727), the Government (as used in 48 C.F.R. subpart 32.8), the United States of
America, the executive branch of the United States of America or any department
or agency of any of the foregoing.

19
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Governmental Requirement” means all Laws, judgments, orders, writs,
injunctions, opinions, decrees, awards, tariff requirements, franchises,
permits, certificates, licenses, authorizations, interpretations and the like
and any other requirements of any Governmental Authority.
“Granting Lender” has the meaning specified in Section 10.06(h).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term Guarantee shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (A) the stated
or determinable amount of the related primary obligation and (B) the portion
thereof expressly stated to be so guaranteed, in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1 and each other Subsidiary (other than ATK Insurance Company, COI
Ceramics, Inc. and, to the extent permitted by Section 7.11, any Excluded Joint
Ventures) of the Borrower that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12.
“Guaranty” means, collectively, the Subsidiary Guaranty made by the Guarantors
in favor of the Administrative Agent on behalf of the Lenders, substantially in
the form of Exhibit F, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

20
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Hedge Bank” means any Person (a) that is a Lender or an Affiliate of a Lender
or (b) was a Lender or an Affiliate of a Lender at the time the applicable
Secured Hedge Agreement was entered into, in each case in its capacity as a
party to a Secured Hedge Agreement.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Increase Effective Date” has the meaning specified in Section 2.14(b).
“Incremental Acquisition Term Facility” means an Incremental Term Facility
designated as an “Incremental Acquisition Term Facility” by the Borrower, the
Administrative Agent and the applicable Incremental Term Loan Lenders in the
applicable Incremental Term Facility Supplement, the incurrence of loans under
which is conditioned upon the consummation of, and the proceeds of which will be
used to finance, one or more Acquisitions permitted hereunder (including the
refinancing of Indebtedness in connection therewith and the payment of related
fees and expenses).
“Incremental Effective Date” has the meaning specified in Section 2.15(c).
“Incremental Term Borrowing” means, in respect of any Incremental Term Facility,
a borrowing consisting of simultaneous Incremental Term Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the applicable Incremental Term Loan Lenders in accordance with the
provisions of Section 2.01(b) and Section 2.15.
“Incremental Term Commitment” means, as to each Incremental Term Loan Lender in
respect of an Incremental Term Facility, its obligation to make Incremental Term
Loans to the Borrower pursuant to the applicable Incremental Term Facility
Supplement and Section 2.01(b) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 to such Incremental Term Facility Supplement under the caption
“Incremental Term Commitment” in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
increased pursuant to Section 2.15 hereof or as such amount may be otherwise
adjusted from time to time in accordance with this Agreement.
“Incremental Term Facility” has the meaning specified in Section 2.15(a).
“Incremental Term Facility Closing Date” means in respect of an Incremental Term
Facility any date on which all of the conditions to funding of the Incremental
Term Loans under such Incremental Term Facility are satisfied and the applicable
Lenders advance Incremental Term Loans.
“Incremental Term Facility Supplement” means a supplement to this Agreement, in
substantially the form of Exhibit K hereto with such changes as may be agreed by
the Administrative Agent, delivered pursuant to Section 2.15(a).
“Incremental Term Loan” means an advance made by any Incremental Term Loan
Lender under an Incremental Term Facility.

21
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Incremental Term Loan Lender” means each Lender (including any Additional Term
Loan Lender) having an Incremental Term Loan.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    solely for purposes of any determination under Section 8.01, the Swap
Termination Value of any Swap Contract of such Person;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    Indebtedness of the type described in clauses (a) through (d) above and
clauses (f) through (h) below (excluding prepaid interest thereon) of others
secured by a Lien on property owned by such Person (including obligations
arising under conditional sales or other title retention agreements), whether or
not such Indebtedness shall have been assumed by such Person or is limited in
recourse (the amount of such Indebtedness being the lesser of (i) the principal
amount of such Indebtedness and (ii) the book value of any assets subject to
such Lien);
(f)    all Attributable Indebtedness of such Person;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and
(h)    all Guarantees (other than Performance Guarantees) of such Person in
respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or other legal entity
in respect of which the equity holders are not liable for the obligations of
such entity as a matter of law) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non‑recourse to such
Person.
“Indemnified Liabilities” has the meaning specified in Section 10.04(b).
“Indemnified Taxes” has the meaning specified in Section 3.01(a).



22
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property Security Agreement” has the meaning specified in
Section 15(f) of the Security Agreement together with each other intellectual
property security agreement and IP Security Agreement Supplement delivered
pursuant to Section 6.12, in each case as amended.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or nine or twelve months if requested by the
Borrower and available from the Appropriate Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect investment by such
Person, including (a) the purchase or other acquisition of Equity Interests or
debt of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor incurs debt of the type referred to in clause (h)
of the definition of “Indebtedness” set forth in this Section 1.01 in respect of
such Person, or (c) the purchase or other acquisition, in one transaction or a
series of transactions, of assets of another Person that constitute a business
unit or all or a substantial part of the business of such Person or any other
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without

23
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




adjustment for subsequent increases or decreases in the value of such Investment
but net of proceeds, payments and other returns thereon.
“IP Rights” has the meaning specified in Section 5.17.
“IP Security Agreement Supplement” has the meaning specified in Section 15(g) of
the Security Agreement.
“IRS” means the United States Internal Revenue Service.
“ISDA Master Agreement” means the Master Agreement (Multicurrency‑Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuers and the Borrower (or any Subsidiary) or in favor of the
L/C Issuers and relating to any such Letter of Credit.
“Joinder Agreement” means a joinder agreement, in substantially the form of
Exhibit L hereto, pursuant to which an Eligible Assignee becomes a Revolving
Credit Lender pursuant to Section 2.14 or a Term Lender under a Term Loan
Facility pursuant to Section 2.15.
“Joint Venture” means (a) (i) any corporation, partnership, limited liability
company or other business entity (any such Person, a “Business Entity”) in which
the Borrower beneficially owns at least 20% but less than a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body of such Business Entity or
(ii) any Business Entity in which the Borrower beneficially owns at least 20% of
the economic Equity Interests and directly or indirectly controls through one or
more intermediaries at least 20% but less than a majority of the management of
such Business Entity, or (b) any Subsidiary of the Borrower at least 40% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body is beneficially owned by, or the
management of which is at least 40% is controlled, directly or indirectly,
through one or more intermediaries, by one or more Business Entities other than
the Borrower or any of its Subsidiaries engaged in substantially one or more of
the businesses in which the Borrower and its Subsidiaries are engaged.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

24
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share of the Revolving Credit Facility.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has neither been reimbursed on the date when made nor
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuers” means (a) Bank of America, U.S. Bank and JPMorgan Chase Bank N.A.,
each in its capacity as issuer of Letters of Credit hereunder, any other Lender
approved by the Administrative Agent and the Borrower that agrees to perform the
duties of an L/C Issuer hereunder or any successor issuer of Letters of Credit
hereunder and (b) with respect to the Existing Letters of Credit, U.S. Bank and
JPMorgan Chase Bank, N.A.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit (determined, in the case of Letters
of Credit denominated in an Alternative Currency, by reference to the Spot Rate
on such date of determination) plus the aggregate of all Unreimbursed Amounts,
including, without duplication, all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any L/C Issuer and any Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a documentary letter
of credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

25
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Letter of Credit Sublimit” means an aggregate amount equal to $300,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Extended Term Loan).
“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letters and (vi) each Incremental
Term Facility Supplement and (b) for purposes of the Guaranty and the Collateral
Documents (including, for the avoidance of doubt and without limitation, the
definition of “Secured Obligations” contained in Section 2 of the Security
Agreement), (i) this Agreement, (ii) the Notes, (iii) the Guaranty, (iv) the
Collateral Documents, (v) the Fee Letters, (vi) each Incremental Term Facility
Supplement, (vii) each Secured Hedge Agreement and (viii) each Secured Cash
Management Agreement.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and its Subsidiaries taken as a whole; or (b) a material
impairment of the rights and remedies of any Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its payment obligations
under any Loan Document to which it is a party.
“Material Contract” means, with respect to any Person, each contract (a) to
which such Person is a party involving aggregate consideration payable to or by
such Person in an amount at least equal to 10% of the consolidated revenues of
the Borrower in any year or (b) which is otherwise material to the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole.
“Material Debt” means any Indebtedness (other than under the Loan Documents)
having an aggregate principal amount equal to or greater than $50,000,000,
including the Senior Notes, the Senior Subordinated Notes and the Convertible
Notes; provided, that, except for purposes of determining the Threshold Amount
(which shall include all Material Debt), Material Debt shall

26
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




not include Indebtedness of the type described under Section 7.02(g) or
Guarantees in respect of the foregoing.
“Material Debt Documents” means, collectively, (a) the Senior Notes Documents,
(b) the Senior Subordinated Notes Documents, (c) the Convertible Notes
Documents, and (d) any agreements, instruments and other documents in respect of
any Material Debt, as such agreement, instrument or other document may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, but to the extent permitted under the terms of the Loan
Documents.
“Maturity Date” means (a)(i) with respect to the Revolving Credit Facility
(including the Letter of Credit Sublimit and Swing Line Sublimit thereunder),
the earlier of (x) the fifth anniversary of the Restatement Closing Date (or in
the case of any Letter of Credit or request for L/C Credit Extension, the Letter
of Credit Expiration Date) and (y) the date of termination in whole of the
Revolving Credit Commitments, pursuant to Section 2.06 or 8.02, (ii) with
respect to the Term A Facility, the earlier of (x) the fifth anniversary of the
Restatement Closing Date and (y) the date of acceleration of the Term A Facility
pursuant to Section 8.02, (iii) with respect to the Term B Facility, the earlier
of (x) the seventh anniversary of the Restatement Closing Date and (y) the date
of acceleration of the Term B Facility pursuant to Section 8.02 and (vi) with
respect to any Incremental Term Facility, the earlier of (x) the final maturity
specified in the applicable Incremental Facility Term Supplement and (y) the
date of acceleration of the Incremental Term Facility pursuant to Section 8.02
and (b) if the maturity of a Facility is extended pursuant to Section 2.18, such
extended maturity date as determined pursuant to such Section.
“Maximum Rate” has the meaning specified in Section 10.09.
“Minimum Extension Condition” has the meaning specified in Section 2.18(b).
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means each Existing Mortgage, as modified by the related Mortgage
Modification, and each other deed of trust, trust deed, deed to secure debt and
mortgage delivered pursuant to Section 6.12, in each case as amended.
“Mortgage Modification” means each amendment, amendment and restatement,
supplement or modification in respect of each Existing Mortgage reasonably
satisfactory to the Administrative Agent delivered pursuant to Section 6.15.
“Mortgaged Properties” means the properties indicated on Schedule 5.08(c)
hereto.
“Mortgage Policy” means a fully paid American Land Title Association Lender’s
Extended Coverage title insurance policies (the “Mortgage Policies”) in form and
substance, with endorsements (including zoning endorsements where available) and
in amount acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property

27
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable, and with respect to any
such property located in a State in which a zoning endorsement is not available,
either a zoning compliance letter from the applicable municipality in a form
reasonably acceptable to the Administrative Agent or a report issued by Planning
and Zoning Resources Corp. or another professional firm reasonably acceptable to
the Administrative Agent.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five
plan years, has made or been obligated to make contributions.
“Net Cash Proceeds” means, with respect to any Extraordinary Receipt received by
or paid to the account of the Borrower or any of its Subsidiaries, the excess,
if any, of (i) the sum of the cash and Cash Equivalents received in connection
therewith over (ii) the sum of (A) all payments required to repay any
Indebtedness that is secured by the asset that is the subject of such
Extraordinary Receipt (other than Indebtedness under the Loan Documents),
(B) the out‑of‑pocket fees, costs and other expenses incurred by the Borrower or
such Subsidiary in connection with such Extraordinary Receipt and (C) income and
other taxes paid or reasonably estimated to be actually payable within two years
of the date of such Extraordinary Receipt as a result of any gain recognized in
connection therewith.
“Non Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Term A Note, a Term B Note or a Revolving Credit Note, as the
context may require.
“Notice of Assignment of Government Contract Claims” has the meaning specified
in the Security Agreement.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including, for purposes of the Guaranty, the Collateral Documents, and
Section 8.03, any Secured Hedge Agreement or Secured Cash Management Agreement)
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any of
its Subsidiaries thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided that the
“Obligations” shall exclude any Excluded Swap Obligations. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document

28
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Offering Memorandum” means the offering memorandum dated October 2013 used by
the Arrangers in connection with the syndication of the Commitments.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Person and the jurisdiction imposing such Tax (other than connections arising
solely from such Person having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold     or assigned an interest in any Loan or Loan Document).
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (i) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning assigned to such term in
Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a

29
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
“Performance Guarantee” means any guarantee by any Person of the performance of
the obligations of another Person (other than obligations in respect of
payments, indebtedness or other monetary obligations of any kind) under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing.
“Performance Letter of Credit” means any standby letter of credit that:
(a)    (x)(i) supports the performance of the obligations of another Person
under contracts of such other Person to design, develop, manufacture, construct
or produce products or production facilities (and related nonmonetary
obligations) or to provide services related to any of the foregoing or any
warranty obligations arising out of any of the foregoing contracts and (ii) does
not permit any payment or drawing thereunder for failure of the account party to
make a payment in respect of indebtedness, monetary contractual obligation or
other financial obligations of any kind other than to support performance or
return payment where a customer has made advance payments in respect of the
purchase of products, goods and services, or (y) any letter of credit
substantially comparable to the foregoing;
(b)    would be considered to be a “performance standby letter of credit”
pursuant to each Governmental Requirement or any other rule, regulation,
examination manual or other guidelines of any Governmental Authority or other
regulatory authority, central bank or comparable agency that (i) governs any
reserve, special deposit or similar requirement against letters of credit,
(ii) regulates the amount of capital required or expected to be maintained or
funded against letters of credit or any participation obligation thereunder or
(iii) determines the classification, risk‑weighing, reporting, or capital
treatment of or with respect to letters of credit or participation obligations
therein; and
(c)    the issuer thereof, or any Person having a participation obligation
therein, is or would be permitted, in compliance with the matters described in
clause (b) of this definition, to convert its obligation thereunder to an
on‑balance sheet credit equivalent amount at 50% or less of the maximum amount
thereof.
“Permitted Encumbrances” has the meaning specified in the Mortgages.
“Permitted Liens” means any Liens permitted under Section 7.01 hereof.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.





30
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the Security
Agreement.
“Pledged Equity” has the meaning specified in Section 1(d)(iii) of the Security
Agreement.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the unfunded Commitment(s) and Outstanding
Amount of such Lender under the applicable Facility or Facilities at such time
and the denominator of which is the amount of the unfunded Aggregate Commitments
and aggregate Outstanding Amount under the applicable Facility or Facilities at
such time, subject to adjustment as provided in Section 2.17; provided that if
the commitment of each Lender to make Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Securitization Transaction” means any Securitization Transaction that
meets the following conditions: (a) the board of directors of the Borrower shall
have determined in good faith that such Securitization Transaction (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Borrower and the applicable
Securitization Subsidiary, (b) all sales and/or contributions of accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment and related assets to the applicable Securitization Subsidiary
are made at fair market value (as determined in good faith by the Borrower) and
(c) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower).
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates; provided, that a “Related Party”
of an Indemnitee means (1) the respective directors, officers, or employees of
such Indemnitee or any of its Affiliates and (2) the respective agents or
representatives of such Indemnitee or any of its Affiliates, in the case of this
clause (2), acting on behalf of or at the instructions of such Indemnitee or
Affiliate; provided that each reference

31
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




to Affiliate, director, officer or employee in the foregoing proviso shall
pertain to an Affiliate, director, officer or employee involved in the
negotiation or syndication of the Facilities.
“Release” shall have the meaning ascribed to it in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act, 42. U.S.C.
§ 9601 et. seq. or any other Environmental Law.
“Relevant Disregarded Entity” means any Subsidiary that is organized under the
laws of the United States, any state thereof or the District of Columbia that is
treated as a disregarded entity for United States Federal income tax purposes
and that owns, directly or through another disregarded entity, no material
assets other than more than 65% of the outstanding voting Equity Interests in
any Foreign Subsidiary that is a CFC.
“Remedial Action” shall have the meaning ascribed to it in Section 101(24) of
the Comprehensive Environmental Response, Compensation and Liability Act, 42.
U.S.C. § 9601 et. seq. or any other Environmental Law.
“Reorganization Transactions” means the reorganization transactions described in
Exhibit N.
“Report” has the meaning specified in Section 6.12(a).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Repricing Event” means (i) any prepayment or repayment of Term B Loans with the
proceeds of, or any conversion of Term B Loans into, any new or replacement
indebtedness which has an All‑In Yield lower than the All‑In Yield applicable to
the Term B Loans at the time of such prepayment or repayment or (ii) any
amendment to the Term B Facility the effect of which is to reduce the All‑In
Yield applicable to the Term B Loans at the time of such amendment.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

32
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Required Principal Payments” means, with respect to any Person for any period,
the sum of all regularly scheduled principal payments or redemptions of
outstanding Indebtedness made during such period.
“Required Revolving Credit Lenders” means Revolving Credit Lenders holding more
than 50% of the Aggregate Commitments under the Revolving Credit Facility or, if
such Commitments have expired or terminated, more than 50% of the Total
Outstandings under the Revolving Credit Facility.
“Required Term Lenders” means, in respect of a Term Facility, Term Lenders
holding more than 50% of the undrawn Aggregate Commitments under such Term
Facility and more than 50% of the Total Outstandings under such Term Facility.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or secretary of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restatement Closing Date” has the meaning specified in Section 4.01.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Borrower’s stockholders, partners or members (or the equivalent Persons
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment; provided, however, that no such dividend,
distribution, payment or return of capital shall constitute a “Restricted
Payment” to the extent made solely with the common Equity Interests of the
Borrower, or (b) any payment (excluding (x) scheduled payments of principal and
interest, (y) any contingent interest payable under its Convertible Notes and
(z) payments of accrued interest in connection with a prepayment, redemption or
purchase of Indebtedness otherwise permitted by this Agreement, in each case not
in violation of any applicable subordination provisions), prepayment, redemption
(whether at the option of the holder or otherwise), purchase, defeasance,
distribution involving cash, acquisition or other retirement for value in
respect of any subordinated Indebtedness or any convertible debt securities or
instruments, in each case, of the Borrower or any Subsidiary.
“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency; (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the applicable L/C
Issuer under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent or the applicable L/C
Issuer shall determine or the Required Lenders shall require.

33
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed, initially, the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be increased pursuant to
Section 2.14(b) hereof and as may be otherwise adjusted from time to time in
accordance with this Agreement (including pursuant to Section 2.18). The
aggregate principal amount of the Revolving Credit Commitments on the
Restatement Closing Date is $700,000,000.
“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.14(a).
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender (including any
Additional Revolving Credit Lender) that has a Revolving Credit Commitment at
such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(a).
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C‑3 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.
“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into between the Borrower and any Cash Management Bank and that the
Borrower and such Cash Management Bank agree, and notify the Administrative
Agent in writing, shall be treated as a Secured Cash Management Agreement under
the Loan Documents.
“Secured Hedge Agreement” means any interest rate, foreign exchange and
commodities Swap Contract permitted under Article VI or VII that is entered into
by and between

34
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




the Borrower and any Hedge Bank including each of the Swap Contracts listed
under Schedule 7.02(e).
“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co‑agent or sub‑agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.
“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in, one or more Qualified Securitization Transactions
and other activities reasonably related thereto.
“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements), the obligations of
which are non‑recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to any
Borrower or any Subsidiary (other than a Securitization Subsidiary) pursuant to
which the Borrower or any Subsidiary may sell, convey or otherwise transfer, or
grant a security interest in, accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment to a Securitization
Subsidiary that in turn sells such assets to a Person that is not a Subsidiary.
“Security Agreement” has the meaning specified in Section 4.01(b)(iii).
“Security Agreement Supplement” has the meaning specified in Section 26(b) of
the Security Agreement.
“Senior Debt” means Indebtedness that is not subordinated in right of payment to
the Obligations.
“Senior Notes” means the 5.25% senior notes of the Borrower due 2021 in an
aggregate original principal amount of $300,000,000.
“Senior Notes Documents” means the Senior Notes Indenture, the Senior Notes and
all other agreements, instruments and other documents pursuant to which the
Senior Notes have been issued or otherwise setting forth the terms of the Senior
Notes, in each case as such agreement, instrument or other document may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, but to the extent permitted under the terms of the Loan
Documents.
“Senior Notes Indenture” means the indenture dated as of November 1, 2013, among
the Borrower, certain Subsidiaries of the Borrower party thereto, as guarantors,
and The Bank of New York Mellon Trust Company, N.A., as trustee, as such
Indenture may be amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof, but to the extent permitted under the
terms of the Loan Documents.

35
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Senior Secured Credit Rating” means, as of any date of determination, the
ratings of the Borrower’s long‑term senior secured debt as determined by
Moody’s, Fitch and S&P; provided that (i) if such ratings from Moody’s, Fitch
and S&P differ and (x) the rating from two such agencies are in the same Pricing
Level (as set forth in the definition of “Applicable Rate”), the Senior Secured
Credit Rating of those two agencies shall apply for purposes of determining the
Applicable Rate or (y) if the Senior Secured Credit Ratings of the three
agencies fall within three different Pricing Levels, the Applicable Rate shall
be determined with respect to the Senior Secured Credit Rating that is neither
the lowest nor highest of such Senior Secured Credit Ratings (it being
understood that Pricing Level 5 is the highest Pricing Level), (ii) if any of
S&P, Fitch or Moody’s shall change the basis on which ratings are established by
it, each reference to the Senior Secured Credit Rating announced by S&P, Fitch
or Moody’s shall refer to the then equivalent rating by S&P, or Fitch or
Moody’s, as the case may be, (iii) if only one of S&P or Moody’s has a Senior
Secured Credit Rating, the rating of such agency shall apply for purposes of
determining the Applicable Rate, (iv) if both S&P and Moody’s have Senior
Secured Credit Ratings and those are the only ratings in effect, then the
Applicable Rate shall be determined by reference to the higher of such ratings
and (v) if neither S&P nor Moody’s shall have a Senior Secured Credit Rating,
the Applicable Rate shall be set in accordance with Pricing Level 5.
“Senior Secured Debt” means Senior Debt that is secured by Liens on any property
or assets of the Borrower or any of its Subsidiaries.
“Senior Subordinated Notes” means the 6.875% senior subordinated notes of the
Borrower due September 15, 2020 in an aggregate original principal amount of
$350,000,000.
“Senior Subordinated Notes Documents” means the Senior Subordinated Indenture,
the Senior Subordinated Notes and all other agreements, instruments and other
documents pursuant to which the Senior Subordinated Notes have been or will be
issued or otherwise setting forth the terms of the Senior Subordinated Notes, in
each case as such agreement, instrument or other document may be amended,
supplemented or otherwise modified prior to the Restatement Closing Date and as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, but to the extent permitted under the terms
of the Loan Documents.
“Senior Subordinated Notes Indenture” means the indenture dated as of March 15,
2006, between the Borrower, as issuer, and The Bank of New York Trust Company,
N.A., as trustee, providing for the issuance of the Senior Subordinated Notes,
as amended, supplemented or otherwise modified prior to the Restatement Closing
Date and as such indenture may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, but to the extent
permitted under the terms of the Loan Documents.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable

36
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




liability of such Person on its debts as they become absolute and matured,
(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability; provided, that if the context in which “Solvent” or
“Solvency” is used refers to a Person together with its Subsidiaries, Person as
used above shall be deemed to be a reference to such Person together with its
Subsidiaries.
“SPC” has the meaning specified in Section 10.06(h).
“SPC Register” has the meaning specified in Section 10.06(h).
“Specified Default” means any Default under Section 8.01 (f) or (g) or any Event
of Default.
“Specified Net Cash Proceeds” has the meaning specified in Section 2.05(b).
“Specified Representations” means the representations and warranties made in
Sections 5.01(a), (b)(ii) and (d) (but limited to OFAC regulations, anti‑money
laundering laws, anti‑terrorism and anti‑bribery laws and the Act), the first
clause of Section 5.02, Section 5.02(a), Section 5.02(b)(i) (related to
Contractual Obligations related to Indebtedness only, and except to the extent
such conflict could not reasonably be expected to result in a Material Adverse
Effect), Section 5.02(c) (except to the extent such conflict could not
reasonably be expected to result in a Material Adverse Effect), Section 5.04,
Section 5.14, Section 5.16, Section 5.18 (after giving effect to (x) the
applicable Acquisition and (y) the funding of the Facilities (in the case of the
Bushnell Acquisition) or any Incremental Term Facilities in connection
therewith) and Section 5.20 (in the case of any Incremental Term Facilities, to
the extent required by the applicable Incremental Term Facility Supplement).
“Specified Statutory Liens” means any Liens permitted under Section 7.01(c) or
(d) with respect to any Collateral that, strictly by the operation of applicable
statute or law, would have priority over any Liens granted to or in favor of the
Administrative Agent under any Collateral Document.
“Spot Rate” for any Alternative Currency means the rate determined by the
Administrative Agent or an L/C Issuer as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such Alternative Currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or an L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that an L/C Issuer may use such spot rate quoted on the date as of

37
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
“SPV Subsidiary” means a Subsidiary of the Borrower substantially all of whose
assets consist of its general partnership interest or equity interest in a joint
venture.
“Sterling” or “£” means lawful money of the United Kingdom of Great Britain and
Northern Ireland.
“Subject Disposition” means any Disposition of property or assets other than any
Disposition permitted by Section 7.05(a)(i), (b), (d), (e), (f), (g) or (h).
“Subject Subsidiaries” means all Subsidiaries of the Borrower other than ATK
Insurance Company (and any other Subsidiary conducting operations substantially
similar to ATK Insurance Company) and COI Ceramics, Inc. and, in each case,
their respective Subsidiaries and, to the extent permitted under Section 7.11,
any Excluded Joint Ventures.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other business entity the accounts
of which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation,
partnership, joint venture, limited liability company or other business entity
(a) of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise controlled, directly or indirectly, including through one
or more Subsidiaries of such Person, in each case in clause (a) and (b) above,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

38
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lenders pursuant to Section 2.04.
“Swing Line Lender” means each of Bank of America and U.S. Bank in its capacity
as provider of Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $40,000,000 and
(b) the Revolving Credit Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility Commitments.
“Synthetic Lease” means, as to any Person, (a) any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capitalized Lease in respect of which such
Person is the lessee and retains or obtains ownership of the property so leased
for federal income tax purposes or (b) any so‑called synthetic, off‑balance
sheet or tax retention lease or any other lease or similar arrangement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person or otherwise upon application of any Debtor Relief Law to such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

39
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Term A Borrowing” means a borrowing pursuant to Section 2.01(c) consisting of
simultaneous Term A Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Term A Lenders
pursuant to Section 2.01(c).
“Term A Commitment” means, as to each Term A Lender at any time, its obligation
to make Term A Loans to the Borrower pursuant to Section 2.01(c) or Section 2.15
in an aggregate principal amount at any one time outstanding not to exceed,
initially, the amount set forth opposite such Term A Lender’s name on
Schedule 2.01 under the caption “Term A Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased pursuant to Section 2.15 or as may be otherwise
adjusted from time to time in accordance with this Agreement (including pursuant
to Section 2.18). The aggregate Term A Commitment of all Term A Lenders shall be
$1,010,000,000 on the Restatement Closing Date.
“Term A Facility” means, at any time, (a) prior to the making of Term A Loans,
the aggregate Term A Commitments of all Term A Lenders at such time, and
(b) thereafter, the Outstanding Amount of Term A Loans of all Term A Lenders at
such time.
“Term A Lender” means, at any time, any Lender (including any Additional Term
Loan Lender) that has a Term A Commitment or a Term A Loan at such time.
“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility pursuant to Section 2.01(c).
“Term A Note” means a promissory note of the Borrower payable to any Term A
Lender or its registered assigns, in substantially the form of Exhibit C‑1,
evidencing the aggregate indebtedness of the Borrower to such Term A Lender
resulting from the Term A Loans made or held by such Term A Lender.
“Term B Borrowing” means a borrowing pursuant to Section 2.01(d) consisting of
simultaneous Term B Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Term B Lenders
pursuant to Section 2.01(d).
“Term B Commitment” means, as to each Term B Lender at any time, its obligation
to make Term B Loans to the Borrower pursuant to Section 2.01(d) or Section 2.15
in an aggregate principal amount at any one time outstanding not to exceed,
initially, the amount set forth opposite such Term B Lender’s name on
Schedule 2.01 under the caption “Term B Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased pursuant to Section 2.15 or as may be otherwise
adjusted from time to time in accordance with this Agreement (including pursuant
to Section 2.18). The aggregate Term B Commitment of all Term B Lenders shall be
$250,000,000 on the Restatement Closing Date.
“Term B Facility” means, at any time, (a) prior to the making of Term B Loans,
the aggregate Term B Commitments of all Term B Lenders at such time, and
(b) thereafter, the Outstanding Amount of Term B Loans of all Term B Lenders at
such time.

40
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




“Term B Lender” means, at any time, any Lender (including any Additional Term
Loan Lender) that has a Term B Commitment or a Term B Loan at such time.
“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility pursuant to Section 2.01(d).
“Term B Note” means a promissory note of the Borrower payable to any Term B
Lender or its registered assigns, in substantially the form of Exhibit C‑2,
evidencing the aggregate indebtedness of the Borrower to such Term B Lender
resulting from the Term B Loans made or held by such Term B Lender.
“Term Borrowing” means any Term A Borrowing, Term B Borrowing or Incremental
Term Borrowing, as applicable.
“Term Commitment” means any Term A Commitment, Term B Commitment or Incremental
Term Commitment, as applicable.
“Term Commitment Increase” has the meaning specified in Section 2.15(a).
“Term Facilities” means, at any time, the aggregate Term A Facility, Term B
Facility and the Incremental Term Facilities of all Lenders at such time, and
“Term Facility” shall mean any of the Term A Facility, the Term B Facility or
the Incremental Term Facilities, as the context may require.
“Term Lender” means, at any time, any Lender that has a Term Commitment or Term
Loan, as applicable, at such time.
“Term Loan” means any Term A Loan, Term B Loan, Incremental Term Loan and/or any
Extended Term Loans, as applicable.
“Term Note” means any Term A Note, Term B Note or a promissory note of the
Borrower payable to any Incremental Term Loan Lender or its registered assigns,
in substantially the form of Exhibit C‑1 or Exhibit C‑2 hereto, evidencing the
aggregate Indebtedness of the Borrower to such Incremental Term Loan Lender
resulting from the Incremental Term Loans made by such Incremental Term Loan
Lender.
“Threshold Amount” means $50,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Transaction” means, collectively, (a) the Bushnell Acquisition, (b) the
entering into by the Loan Parties of the Loan Documents and the Senior Notes
Documents to which they are or are intended to be a party, (c) the refinancing
or replacement hereunder of all outstanding

41
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Indebtedness under the Existing Credit Agreement and (d) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.
“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Bank” means U.S. Bank National Association and its successors.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 10.14(a)(ii)(B)(3).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness, at
any date, the quotient obtained by dividing: (a) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness multiplied by the amount of
such payment; by (b) the sum of all such payments.
“Yen” or “¥” mean lawful money of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The meanings of defined terms are, unless the context otherwise requires,
equally applicable to the singular and plural forms of the defined terms.
(b)    (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Articles,
Sections, Exhibits and Schedules of the Loan Document in which such reference
appears.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

42
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to”,
“ending on”, and “until” each mean “to but excluding”; and the word “through”
means “to and including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements, except as
otherwise specifically prescribed herein.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement, including a negative covenant “basket,” set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding‑up if there is no nearest
number).
1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).



43
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




1.07    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto therefor, whether or not such maximum face amount is in effect
at such time (except for purposes of calculating Consolidated Funded
Indebtedness).
1.08    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount, except as otherwise provided herein,
to be determined at the rate of exchange quoted by Bank of America in New York
at the close of business on the Business Day immediately preceding any date of
determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in U.S. dollars
with such other currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans.
(a)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans in
Dollars (each such loan, a “Revolving Credit Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
outstanding not to exceed at any time the amount of such Lender’s Revolving
Credit Commitment; provided, however, that, after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Section 2.05 and reborrow
under this Section 2.01(a). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
(b)    The Incremental Term Borrowings. Subject to the terms and conditions set
forth herein, each Incremental Term Loan Lender under the relevant Incremental
Term Facility severally agrees to make a single loan in Dollars consisting of an
Incremental Term Loan pursuant to such Incremental Term Facility in an amount
equal to its Pro Rata Share of such Incremental Term Facility to the Borrower on
the applicable Incremental Term Facility Closing Date. The applicable
Incremental Term Borrowing shall consist of Incremental Term Loans made
simultaneously by the applicable Incremental Term Loan Lenders in accordance
with their respective Pro Rata Share of such Incremental Term Facility. If the
Borrower requests a Term Commitment Increase in respect of an Incremental Term
Facility in accordance with the provisions of Section 2.15, then subject to the
terms and conditions set forth herein, each Incremental Term Loan Lender
agreeing to provide an additional Incremental Term Loan in accordance with the
provisions of Section 2.15 shall make a single loan in an amount equal to its
committed amount in respect of such

44
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




additional Incremental Term Loans to the Borrower on the applicable Incremental
Term Facility Closing Date. Amounts borrowed under this Section 2.01(b) and
repaid or prepaid may not be reborrowed. Incremental Term Loans may be Base Rate
Loans or Eurodollar Rate Loans as further provided herein.
(c)    Term A Borrowings. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make on the Restatement Closing Date a
single loan in Dollars consisting of a Term A Loan pursuant to the Term A
Facility in an amount equal to its Pro Rata Share of the Term A Facility on the
Restatement Closing Date to the Borrower. The Term A Borrowing shall consist of
Term A Loans made simultaneously by the Term A Lenders in accordance with their
respective Pro Rata Share of the Term A Facility. If the Borrower requests a
Term Commitment Increase in respect of the Term A Facility in accordance with
the provisions of Section 2.15, then subject to the terms and conditions set
forth herein, each Term A Lender agreeing to provide an additional Term A Loan
in accordance with the provisions of Section 2.15, shall make a single loan in
an amount equal to its committed amount in respect of such additional Term A
Loans to the Borrower on the applicable Incremental Term Facility Closing Date.
Amounts borrowed under this Section 2.01(c) and repaid or prepaid may not be
reborrowed. Term A Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
(d)    Term B Borrowings. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make on the Restatement Closing Date a
single loan in Dollars consisting of a Term B Loan pursuant to the Term B
Facility in an amount equal to its Pro Rata Share of the Term B Facility on the
Restatement Closing Date to the Borrower. The Term B Borrowing shall consist of
Term B Loans made simultaneously by the Term B Lenders in accordance with their
respective Pro Rata Share of the Term B Facility. If the Borrower requests a
Term Commitment Increase in respect of the Term B Facility in accordance with
the provisions of Section 2.15, then subject to the terms and conditions set
forth herein, each Term B Lender agreeing to provide an additional Term B Loan
in accordance with the provisions of Section 2.15, shall make a single loan in
an amount equal to its committed amount in respect of such additional Term B
Loans to the Borrower on the applicable Incremental Term Facility Closing Date.
Amounts borrowed under this Section 2.01(d) and repaid or prepaid may not be
reborrowed. Term B Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable written notice to the Administrative Agent appropriately completed
and signed by a Responsible Officer of the Borrower. Each such notice must be
received by the Administrative Agent not later than 12:00 p.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans and (ii) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 12:00 p.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon

45
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




the Administrative Agent shall give prompt notice to the Appropriate Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of such Appropriate Lenders. Not later than 12:00 p.m., three Business
Days before the requested date of such Borrowing, conversion or continuation,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all of the Appropriate Lenders. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice shall specify (i) whether the Borrower is requesting
a Term Loan Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans
or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Term Loan Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing first shall be applied to the
payment in full of any such outstanding L/C Borrowings and second, shall be made
available to the Borrower as provided above.



46
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten Interest Periods in effect
unless the Administrative Agent otherwise agrees.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Restatement Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
any Subsidiary, and to amend or extend Letters of Credit previously issued by
it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit, and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or any
Subsidiary and any drawings thereunder; provided that on the date of any L/C
Credit Extension with respect to any Letter of Credit and after giving effect
thereto (w) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (x) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of L/C Obligations denominated in any Alternative Currency
shall not exceed $100,000,000. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested

47
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Restatement Closing Date shall be
subject to and governed by the terms and conditions hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit if the expiry date of
such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Lenders have approved such expiry date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Restatement Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Closing Date and which such L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate any Laws or one or
more policies of such L/C Issuer (including policies as to the form, substance
and beneficiary of such Letter of Credit);
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer (such agreement not to be unreasonably withheld or delayed), such Letter
of Credit is in an initial face amount less than $25,000, in the case of a
Documentary Letter of Credit, or $25,000, in the case of a standby Letter of
Credit (including a performance Letter of Credit);
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(F)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
the applicable L/C Issuer has entered into arrangements, including the delivery
of Cash Collateral, satisfactory to such L/C Issuer in its sole discretion (it
being

48
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




agreed that with respect to Letters of Credit denominated in Dollars, Cash
Collateral in an aggregate amount equal to 105% of the amount of L/C Obligations
associated with such Letters of Credit shall be satisfactory) to eliminate such
L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions and (B) as additionally provided herein with respect to such L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 12:00 p.m. at least two Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may reasonably require. In
the case of a request

49
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may
reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4.02 shall not then be
satisfied, then, subject to the terms and conditions hereof, the applicable L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share of the Revolving Credit Facility times the amount of
such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a standby Letter of Credit that has automatic extension
provisions (each, an “Auto‑Extension Letter of Credit”); provided that any such
Auto‑Extension Letter of Credit must permit the applicable L/C Issuer to prevent
any such extension at least once in each twelve‑month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a specified date (the “Non Extension Notice
Date”) in each such twelve‑month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Borrower shall not be required to make a specific request to the
applicable L/C Issuer for any such extension. Once an Auto‑Extension Letter of
Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the applicable L/C
Issuer shall not permit any such extension if (A) such L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clauses (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the Non
Extension Notice

50
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Revolving
Credit Lender or any Loan Party that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrower of the amount of
the drawing (converted into Dollars at the Spot Rate) promptly following the
determination thereof.  If the Borrower shall have received notice of such
drawing, (A) prior to 12:00 Noon on the date of any payment by the applicable
L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent by not
later than 3:00 p.m. on the Honor Date and (B) after 12:00 Noon on the Honor
Date, the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing by not later than
3:00 p.m. on the Business Day after the Honor Date. If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (calculated, in the case of any drawing under a Letter of
Credit denominated in any Alternative Currency at the Spot Rate) (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s Pro
Rata Share (with respect to the Revolving Credit Facility) thereof. In such
event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans in Dollars, to be disbursed on the applicable
reimbursement date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by an L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

51
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(ii)    Each Revolving Credit Lender (including the Lender acting as the
applicable L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share (with
respect to the Revolving Credit Facility) of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (in the case of any Letter of Credit denominated in an
Alternative Currency, in the equivalent in Dollars calculated at the Spot Rate
as notified by the applicable L/C Issuer promptly following the determination
thereof), whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the applicable L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Revolving Credit Lender’s Pro Rata Share (with respect to the Revolving
Credit Facility) of such amount shall be solely for the account of the
applicable L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

52
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing. A certificate of the applicable L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Pro Rata Share (with respect to the Revolving
Credit Facility) thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Pro Rata Share (with respect to the Revolving
Credit Facility) thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

53
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrower or any Subsidiary
in respect of such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document

54
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the applicable L/C Issuer, the Administrative Agent, any
of their respective Related Parties nor any correspondents, participants or
assignees of such L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Credit Lenders or the Required Revolving Credit Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondents, participants or assignees of
the L/C Issuers, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the applicable L/C Issuer, and the applicable L/C Issuer may be liable
to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share of the Revolving Credit Facility, a Letter of Credit Fee (the “Letter of
Credit Fee”) for each Letter of Credit in an amount equal to (i) in the case of
any Financial Letter of Credit (A) a rate per annum equal to the Eurodollar Rate
for Revolving Credit Loans in effect from time to time for each day during the
applicable calculation period as set forth in the grid in the definition of
“Applicable Rate” times (B) the daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit and determined, in the case of any Letter of Credit
denominated in an Alternative Currency, at the Spot Rate as of the most

55
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




recent Revaluation Date) or (ii) in the case of any Performance Letter of Credit
or Documentary Letter of Credit, (A) a rate per annum equal to 75% of the
Eurodollar Rate for Revolving Credit Loans in effect from time to time for each
day during the applicable calculation period as set forth in the grid in the
definition of “Applicable Rate” times (B) the daily maximum amount available to
be drawn under such Letter of Credit and determined, in the case of any Letter
of Credit denominated in an Alternative Currency, at the Spot Rate as of the
most recent Revaluation Date (whether or not such maximum amount is then in
effect under such Letter of Credit); provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to Section 2.16
shall be payable, to the maximum extent permitted by applicable Law, to the
other Revolving Credit Lenders in accordance with the upward adjustments in
their respective Pro Rata Shares of the Revolving Credit Facility allocable to
such Letter of Credit pursuant to Section 2.17(a)(iv), with the balance of such
fee, if any, payable to such L/C Issuer for its own account. Letter of Credit
Fees shall be computed on a quarterly basis in arrears and due and payable on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of a Letter of Credit, on
the Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g) exists, all Letter of Credit Fees shall
accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit issued by such
L/C Issuer in the amount specified in the Fee Letter or in a separate agreement
to which the Borrower and such L/C Issuer (or its Affiliate) is a party, payable
on the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) determined, in the case of any Letter of Credit denominated in an
Alternative Currency, at the Spot Rate. Such fronting fee shall be due and
payable (i) in the case of any Financial Letter of Credit or Performance Letter
of Credit, on the last Business Day of March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) in the case of any Documentary Letter of Credit, on the date of issuance of
any such Letter of Credit. In addition, the Borrower shall pay directly to each
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, correspondent bank fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Monthly L/C Issuer Report. On the fifth Business Day of each month, each
L/C Issuer (other than Bank of America, in the event it is an L/C Issuer) shall
deliver a report to the

56
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Administrative Agent identifying (i) each Letter of Credit and the type and
currency of such Letter of Credit issued by it during the prior month, and
(ii) with respect to each Letter of Credit issued by it that remains
outstanding, (A) the face amount thereof as of the end of the prior month and
the maximum potential face amount thereof, (B) the amount thereof that was drawn
in the prior month and (C) the amount thereof that remains undrawn as of the
last Business Day of the prior month.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
(m)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Credit Commitments in respect of which the Maturity Date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non‑terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.16. Except to the extent of reallocations of
participations pursuant to clause (i) of the immediately preceding sentence, the
occurrence of a Maturity Date with respect to a given tranche of Revolving
Credit Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such Maturity Date.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein and
in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, each Swing Line Lender may, in its sole discretion, make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Pro Rata Share
(with respect to the Revolving Credit Facility) of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the applicable Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata

57
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Credit Commitment and (iii) the aggregate Outstanding Amount
of the Swing Line Loans shall not exceed the Swing Line Sublimit, and provided
further that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Pro Rata Share of the Revolving
Credit Facility times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable written notice to the applicable Swing Line Lender and
the Administrative Agent appropriately completed and signed by a Responsible
Officer of the Borrower. Each such notice must be received by the applicable
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by such Swing Line Lender of any
Swing Line Loan Notice, such Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the applicable Swing Line Lender has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing such Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a) or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, such Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of such Swing Line
Lender in immediately available funds.
(c)    Refinancing of Swing Line Loans.
(i)    Each Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes each
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
(with respect to the Revolving Credit Facility) of the amount of Swing Line
Loans made by such Swing Line Lender then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Revolving Credit Commitments and the conditions set forth in
Section 4.02. The applicable Swing

58
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Revolving Credit Lender shall make an amount equal to its Pro Rata Share
(with respect to the Revolving Credit Facility) of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
applicable Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to such Swing
Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by any Swing Line Lender as set forth herein shall
be deemed to be a request by such Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of such Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), such Swing
Line Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such Swing
Line Lender in connection with the foregoing. If such Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the applicable Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No

59
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if any Swing Line Lender receives any
payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Pro Rata Share (with respect to the Revolving
Credit Facility) of such payment in the same funds as those received by such
Swing Line Lender.
(ii)    If any payment received by any Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to such Swing Line Lender
its Pro Rata Share thereof (with respect to the Revolving Credit Facility) on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. The Administrative Agent will make such demand upon the
request of the applicable Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. Each Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans
made by it. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Pro Rata Share (with respect to the Revolving Credit Facility) of any
Swing Line Loan, interest in respect of such Pro Rata Share (with respect to the
Revolving Credit Facility) shall be solely for the account of the applicable
Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.
(g)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer Maturity Date, then on the
earliest occurring Maturity Date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
Maturity Date); provided, however, that if on the occurrence of such earliest
Maturity Date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(m)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant the Extended Revolving Credit Commitments which will remain in
effect after the occurrence of such Maturity Date, then there shall be an
automatic adjustment on such date of the participations in such Swing

60
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Line Loans and same shall be deemed to have been incurred solely pursuant to the
relevant Extended Revolving Credit Commitments, and such Swing Line Loans shall
not be so required to be repaid in full on such earliest Maturity Date.
2.05    Prepayments.
(a)    Optional. (i)  The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty (subject, in the case of Term B Loans, to
Section 2.05(d)); provided that (1) such notice must be received by the
Administrative Agent not later than 12:00 p.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of prepayment pursuant to this Section may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Any prepayment of a Eurodollar Rate Loan shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a) shall be applied (i) to the Term A
Facility, the Term B Facility or, if applicable, any Incremental Term Facilities
as directed by the Borrower and (ii) to the principal repayment installments of
the applicable facility on a pro rata basis and each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares of the
applicable facility. Subject to Section 2.17, each prepayment of the outstanding
Revolving Credit Loans shall be applied to the Revolving Credit Loans of the
Lenders in accordance with their respective Pro Rata Shares of the Revolving
Credit Facility.
(ii)    The Borrower may, upon notice to the applicable Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans made by such Swing Line Lender in whole or
in part without premium or penalty; provided that (1) such notice must be
received by the applicable Swing Line Lender and the Administrative Agent not
later than 1:00 p.m. on the date of the prepayment and (2) any such prepayment
shall be in a minimum principal amount of $500,000. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of prepayment pursuant to this Section may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may

61
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified date of prepayment) if such condition is not satisfied.
(b)    Mandatory. (i)  Upon any Extraordinary Receipt received by or paid to or
for the account of the Borrower or any of its Subject Subsidiaries in respect of
its property or assets, after the first $50,000,000 of Net Cash Proceeds
relating to any Extraordinary Receipt (it being understood and agreed that the
Specified Net Cash Proceeds shall not be taken into account for purposes of
calculating such first $50,000,000) and thereafter any amount in excess of
$5,000,000 for any one event or series of related events, the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom within three Business Days after the date of receipt
thereof by the Borrower or such Subsidiary subject to the provisions of
Section 2.05(b)(iv); provided that so long as no Default shall have occurred and
be continuing, (A) if the Borrower intends to reinvest the Net Cash Proceeds
thereof in capital assets used or useful in the business which may (but are not
required to) be a replacement, restoration or repair of the assets or property
in respect of which the Extraordinary Receipt was received, it shall deliver
written notice of such intention to the Administrative Agent on or prior to the
fifth Business Day immediately following the date on which Borrower receives
such Net Cash Proceeds, (B) if the Borrower shall have delivered such notice,
the Net Cash Proceeds thereof may be reinvested so long as within 12 months
after the receipt of such Net Cash Proceeds such reinvestment shall have begun
and so long as such reinvestment has not been terminated, abandoned or
unreasonably delayed, and is substantially completed within 24 months after the
date of receipt of such Net Cash Proceeds (provided that if the relevant project
is not substantially completed within 24 months after such date of receipt, the
Borrower shall have up to an additional 12 months to complete such project so
long as it certifies in a written notice to the Administrative Agent delivered
prior to the expiration of such 24‑month period that it reasonably expects
completion to occur within such additional 12‑month period and attaching a
budget and schedule for the remaining portion of the construction that evidences
the same) and (C) within 10 days of the date the Borrower consummates such
restoration, repair or replacement or purchase, it shall deliver a certificate
of a Responsible Officer to the Administrative Agent certifying that all, or,
subject to the immediately succeeding proviso, part of, such Net Cash Proceeds
have been reinvested in accordance with the proviso of this Section 2.05(b)(i)
and, as a result, no mandatory prepayments are required under this
Section 2.05(b)(i); provided further that any Net Cash Proceeds not so
reinvested at the end of such period shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05. The Borrower confirms
that it received $44,000,000 of Net Cash Proceeds from Extraordinary Receipts
through September 2013 (the “Specified Net Cash Proceeds”) and delivered a
notice dated September 11, 2013 to the Administrative Agent relating thereto
under the Existing Credit Agreement. Unless the Borrower reinvests such Net Cash
Proceeds in accordance with clause (B) of the preceding sentence, such Net Cash
Proceeds shall be applied to the prepayment of the Loans in accordance with this
Section 2.05(b)(i).
(ii)    Each prepayment of Loans pursuant to this Section 2.05(b) shall be
applied, first, ratably to the Term A Facility, the Term B Facility and, if
applicable, the Incremental Term Facilities and to the principal repayment
installments thereof on a pro rata basis and, thereafter, to the Revolving
Credit Facility in the manner set forth in clause (iii) of this Section 2.05(b).

62
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(iii)    Prepayments of the Revolving Credit Facility made pursuant to
clause (i) of this Section 2.05(b), first, shall be applied to prepay L/C
Borrowings outstanding at such time until all such L/C Borrowings are paid in
full, second, shall be applied to prepay Swing Line Loans outstanding at such
time until all such Swing Line Loans are paid in full, and, third, shall be
applied to prepay Revolving Credit Loans outstanding at such time until all such
Revolving Credit Loans are paid in full; and, in the case of prepayments of the
Revolving Credit Facility required pursuant to clause (i) of this
Section 2.05(b), the amount remaining, if any, after the prepayment in full of
all Loans and L/C Borrowings outstanding at such time, may be retained by the
Borrower for use in the ordinary course of its business. Upon the drawing of any
Letter of Credit, which has been Cash Collateralized, such funds shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party) to reimburse the applicable L/C Issuer or the Revolving Credit
Lenders, as applicable.
(iv)    Notwithstanding the provisions of Section 2.05(b)(i), if any mandatory
prepayments under Section 2.05(b)(i) would result in the Borrower incurring any
obligation (as determined in the reasonable judgment of the Borrower) under
Section 3.05 as a result of any such mandatory prepayment of Eurodollar Loans
prior to the last day of an Interest Period, so long as no Event of Default has
occurred and is continuing, the Borrower may defer the making of such mandatory
prepayment until the earlier of (A) the last day of such Interest Period and
(B) the date thirty days after the date on which such mandatory prepayment would
otherwise have been required to be made.
(c)    If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans and Swing Line Loans the
Total Outstandings exceed the Aggregate Commitments then in effect.
(d)    Prepayment Premium. The Borrower shall pay a prepayment premium in
connection with any Repricing Event with respect to all or any portion of the
Term B Loans incurred on the Restatement Closing Date that occurs on or before
the date that is six months after the Restatement Closing Date, in the amount of
1.00% of the principal amount of the Term B Loans subject to such Repricing
Event.
2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the unused portions of the Term Commitments, the Letter of Credit
Sublimit or the unused Revolving Credit Commitments, or from time to time
permanently reduce the unused portions of the Term Commitments, the Letter of
Credit Sublimit or the unused Revolving Credit Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 p.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof and (iii) the Borrower
shall not terminate or reduce (A) the Revolving Credit Facility if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving

63
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Credit Outstandings would exceed the Revolving Credit Facility, (B) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit or (C) the Swing Line Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Swing Line Loans would exceed the Swing Line Sublimit.
(b)    Mandatory. (i)  The aggregate Term Commitments under any Term Facility
shall be automatically and permanently reduced to zero on the date of a Term
Borrowing under such Term Facility (after giving effect to such Term Borrowing).
(ii)    If after giving effect to any reduction or termination of unused
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitments, such sublimit shall be automatically reduced by
the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Term Commitment, the Letter of Credit Sublimit or the unused
Revolving Credit Commitment under this Section 2.06. Each reduction of the
unused portion of the Term Commitments pursuant to Section 2.06(a) shall be
applied ratably to the Term A Facility, the Term B Facility and, if applicable,
the Incremental Term Facilities and to the principal repayment installments
thereof on a pro rata basis. Upon any reduction of unused Commitments under a
Facility, the Commitment of each Lender under such Facility shall be reduced by
such Lender’s Pro Rata Share of the amount by which such Facility is reduced.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.
(d)    Scheduled Reduction of Incremental Term Commitments. With respect to any
Incremental Term Facility, any reduction in the Incremental Term Commitments
under such Incremental Term Facility shall be set forth in the applicable
Incremental Term Facility Supplement.
.07    Repayment of Loans.
(a)    Term A Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Term A Lenders the aggregate principal amount of all
Term A Loans outstanding on the following dates in the respective amounts set
forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05):
Date
Amount
March 31, 2014
$12,625,000
June 30, 2014
$12,625,000


64
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




September 30, 2014
$12,625,000
December 30, 2014
$12,625,000
March 30, 2015
$12,625,000
June 30, 2015
$12,625,000
September 30, 2015
$12,625,000
December 31, 2015
$12,625,000
March 31, 2016
$12,625,000
June 30, 2016
$12,625,000
September 30, 2016
$12,625,000
December 30, 2016
$12,625,000
March 31, 2017
$12,625,000
June 30, 2017
$12,625,000
September 29, 2017
$12,625,000
December 29, 2017
$12,625,000
March 29, 2018
$12,625,000
June 29, 2018
$12,625,000
September 30, 2018
$12,625,000



provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility under which
such Term A Loans were made and in any event shall be in an amount equal to the
aggregate principal amount of all Term A Loans outstanding on such date.
(b)    Term B Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Term B Lenders the aggregate principal amount of all
Term B Loans outstanding on the following dates in the respective amounts set
forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05):
Date
Amount
March 31, 2014
$625,000
June 30, 2014
$625,000
September 30, 2014
$625,000
December 30, 2014
$625,000
March 30, 2015
$625,000
June 30, 2015
$625,000
September 30, 2015
$625,000
December 31, 2015
$625,000
March 31, 2016
$625,000
June 30, 2016
$625,000
September 30, 2016
$625,000
December 30, 2016
$625,000
March 31, 2017
$625,000


65
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------






June 30, 2017
$625,000
September 29, 2017
$625,000
December 29, 2017
$625,000
March 29, 2018
$625,000
June 29, 2018
$625,000
September 30, 2018
$625,000
December 30, 2018
$625,000
March 31, 2019
$625,000
June 30, 2019
$625,000
September 30, 2019
$625,000
December 30, 2019
$625,000
March 31, 2020
$625,000
June 30, 2020
$625,000
September 30, 2020
$625,000



provided, however, that the final principal repayment installment of the Term B
Loans shall be repaid on the Maturity Date for the Term B Facility under which
such Term B Loans were made and in any event shall be in an amount equal to the
aggregate principal amount of all Term B Loans outstanding on such date.
(c)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Maturity
Date for the Revolving Credit Facility the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.
(d)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date thirty days after such Loan is made and
(ii) the Maturity Date.
(e)    Incremental Term Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Incremental Term Loan Lenders the aggregate
principal amount of all Incremental Term Loans under any applicable Incremental
Term Facility outstanding on the dates in the respective amounts on such dates
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) as may be set
forth in the applicable Incremental Term Facility Supplement: provided, however,
that the final principal repayment installment of the applicable Incremental
Term Loans shall be repaid on the Maturity Date for the applicable Incremental
Term Facility under which such Incremental Term Loans were made and in any event
shall be in an amount equal to the aggregate principal amount of all applicable
Incremental Term Loans outstanding on such date.
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per

66
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for the applicable Facility; (ii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for the
applicable facility; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
fluctuating rate per annum equal the Base Rate plus the Applicable Rate for the
Revolving Credit Facility.
(b)    (i) During all times that an Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g) shall have occurred and be continuing, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share of the Revolving Credit Facility, a commitment fee equal to the Applicable
Rate for the Revolving Credit Facility times the actual daily amount by which
the aggregate Revolving Credit Commitments exceed the sum of (A) the Outstanding
Amount of Revolving Credit Loans and (B) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.17. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Section 4.02 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Restatement Closing Date, and on the Maturity Date. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b)    Other Fees. (i)  The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters to which the Borrower and such Person
are parties. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Administrative Agent such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other

67
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




computations of fees and interest shall be made on the basis of a 360‑day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365‑day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.11    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(b), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
2.12    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative

68
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the

69
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights, which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or, in the case of a Lender,
under the Note held by such Lender, to charge from time to time against any or
all of the Borrower’s accounts with such Lender any amount so due.
(h)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lenders under or in respect of
this Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Agents and the
Lenders in the order of priority set forth in Section 8.03. If the
Administrative Agent receives funds for application to the Obligations of the
Loan Parties under or in respect of the Loan Documents under circumstances for
which the Loan Documents do not specify the manner in which such funds are to be
applied, the Administrative Agent may, but shall not be obligated to, elect to
distribute such funds to each of the Lenders in accordance with such Lender’s
Pro Rata Share of the sum of (A) the Outstanding Amount of all Loans outstanding
at such time and (b) the Outstanding Amount of all L/C Obligations outstanding
at such time, in repayment or prepayment of such of the outstanding Loans or
other Obligations then owing to such Lender.

70
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




2.13    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.08) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation;
provided further that, so long as the Obligations under the Loan Documents shall
not have been accelerated, any excess payment received by any Appropriate Lender
shall be shared on a pro rata basis only with other Appropriate Lenders. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.
The provisions of this Section shall not be construed to apply to (x) the
application of Cash Collateral provided for in Section 2.16 or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this
Section shall apply).
2.14    Increase in Revolving Commitments.
(a)    So long as no Default has occurred and is continuing and no Default would
result therefrom, upon notice to the Administrative Agent, the Borrower may from
time to time request an increase in the Revolving Credit Commitments (each
request for an increase in Revolving Credit Commitments being a “Revolving
Credit Commitment Increase”); provided that (i) any such request for an increase
shall be in a minimum amount of $15,000,000 (unless the Administrative Agent
otherwise agrees) and (ii) the aggregate amount of Revolving Credit Commitment
Increases

71
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




effected from time to time after the date hereof (together with the amount of
Term Commitment Increases effected pursuant to Section 2.15) shall not exceed an
amount equal to the greater of (x) $750,000,000 and (y) an amount that would not
cause the Consolidated Senior Secured Leverage Ratio to exceed 2.50:1.00 for the
fiscal quarter most recently ended for which a Compliance Certificate has been
delivered and calculated on a pro forma basis after giving effect to any such
incurrence (and assuming for purposes of such calculation that such Revolving
Credit Commitment Increase is fully drawn). The Borrower may request additional
Revolving Credit Commitments from existing Lenders or new lenders that are
Eligible Assignees and upon execution of a Joinder Agreement, such Eligible
Assignees shall become Revolving Credit Lenders hereunder. Schedule 2.01 shall
be modified accordingly for all such new Revolving Credit Commitments. No Lender
shall be obligated to provide any new Revolving Credit Commitments unless it so
agrees and the Borrower shall not be obligated to offer any existing Lender the
opportunity to provide any Revolving Credit Commitment Increase.
(b)    If the Commitments are increased in accordance with this Section 2.14,
the Administrative Agent and the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Borrower, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists.
(c)    On each Increase Effective Date, (x) the Borrower shall prepay Revolving
Credit Loans outstanding on such Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05), including with the proceeds of new
Revolving Credit Borrowings, to the extent necessary to keep Revolving Credit
Loans ratable with any revised Pro Rata Shares (in respect of the Revolving
Credit Facility) arising from any nonratable increase in the Commitments under
this Section 2.14, and (y) if any L/C Advances are then outstanding pursuant to
Section 2.03(c)(iii) or any participations in Swing Line Loans pursuant to
Section 2.04(c)(ii) are outstanding, each Additional Revolving Credit Lender and
each existing Revolving Credit Lender increasing its Revolving Credit
Commitments shall make such L/C Advances or fund such participations in Swing
Line Loans, and the L/C Advances or participations in Swing Line Loans of
existing Revolving Credit Lenders not increasing their Revolving Credit
Commitments shall be repaid, in each case, to the extent necessary to keep such
L/C Advances and participations ratable with any revised Pro Rata Shares (in
respect of the Revolving Credit Facility) arising from any nonratable increase
in the Commitments pursuant to this Section 2.14.

72
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(d)    This Section shall supersede any provisions in Section 2.13 and
Section 10.01 to the contrary.
2.15    Increase in Term Loan Commitments.
(a)    Upon notice to the Administrative Agent, the Borrower may from time to
time, request the addition of one or more new term loan facilities (each an
“Incremental Term Facility”) (each such request for an Incremental Term Facility
being a “Term Commitment Increase”); provided that (i) any such request for Term
Commitment Increase shall be in a minimum amount of $50,000,000 (unless
otherwise agreed by the Administrative Agent) and (ii) the aggregate amount of
Term Commitment Increases and Incremental Term Facilities effected from time to
time after the date hereof (together with the amount of Revolving Credit
Commitment Increases effected pursuant to Section 2.14) shall not exceed an
amount equal to the greater of (x) $750,000,000 and (y) an amount that would not
cause the Consolidated Senior Secured Leverage Ratio to exceed 2.50:1.00 for the
fiscal quarter most recently ended for which a Compliance Certificate has been
delivered and calculated on a pro forma basis after giving effect to any such
incurrence. The Maturity Date for any Incremental Term Facility shall not be
prior to the date that is 91 days after the Maturity Date in respect of the Term
B Facility as of the Restatement Closing Date (provided that up to $375,000,000
of the Incremental Term Facilities may mature prior to such date so long as it
does not mature prior to the date that is 91 days after the Maturity Date of the
Term A Facility and provided, further, that Incremental Term Loans having
identical terms to the Term B Facility may have the same Maturity Date as the
Maturity Date in respect of the Term B Facility) as of the Restatement Closing
Date. The Incremental Term Loans in respect of any Incremental Term Facility
shall not amortize more rapidly (determined on the basis of amortization as a
percentage of the initial principal amount) than the quarterly installments of
Term A Loans. The Incremental Term Loans in respect of any Incremental Term Loan
Facility shall rank equal in right of payment with the Loans, shall be secured
by the Collateral and shall be Guaranteed only by the Guarantors.
(b)    The Borrower may request additional Incremental Term Facilities from
existing Lenders or new lenders that are Eligible Assignees. No Lender shall be
obligated to provide any Incremental Term Loans unless it so agrees and the
Borrower shall not be obligated to offer any existing Lender the opportunity to
provide any Incremental Term Loans. Any Eligible Assignee or new lender agreeing
to a Commitment in respect of an Incremental Term Facility shall, upon execution
of a Joinder Agreement, become a Term Lender hereunder. Such Incremental Term
Facility, and the terms thereof, shall be set forth in an Incremental Term
Facility Supplement to this Agreement among the Borrower and the Lenders under
the Incremental Term Facility (upon execution of an Incremental Term Facility
Supplement any Eligible Assignee shall become a Term Lender hereunder).
Schedule 1 to such Incremental Term Facility Supplement shall set forth the
Incremental Term Commitments of each Incremental Term Loan Lender.
(c)    If Incremental Term Facilities are effected in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Incremental Effective Date”) and the final allocation of such
Incremental Term Facility. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Incremental Effective Date. As a condition precedent to such increase, (i) the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Incremental

73
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase and (B) in the case
of the Borrower, certifying that the conditions to borrowing set forth in
Section 4.02 are satisfied, and (ii) each Guarantor shall reaffirm its
obligations under the Guaranty.
(d)    This Section shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or any L/C Issuer (i) if such L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender that is a
Revolving Credit Lender, immediately upon the request of the Administrative
Agent, any L/C Issuer or any Swing Line Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by such Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non‑interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lenders), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

74
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuers or Swing Line Lenders, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent under this Agreement for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to an
L/C Issuer or a Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by an L/C Issuer or a Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non‑interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuers or the Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, an L/C Issuer or a Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that

75
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non‑Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).
(iv)    Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender that is a Revolving Credit Lender,
for purposes of computing the amount of the obligation of each non‑Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit or
Swing Line Loans pursuant to Sections 2.03 and 2.04, the Pro Rata Share of each
non‑Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists; and (ii) the aggregate obligation of each
non‑Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non‑Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lenders and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares (without
giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no

76
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.18    Extension of Maturity Date.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of a tranche of Term Loans with a like Maturity Date or
Revolving Credit Commitments with a like Maturity Date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with the same Maturity
Date, as the case may be), the Borrower may from time to time extend the
Maturity Date of any Term Loans and/or Revolving Credit Commitments and
otherwise modify the terms of such Term Loans and/or Revolving Credit
Commitments pursuant to the terms of the relevant Extension Offer (including by
increasing or decreasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Credit Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”, and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Credit Commitments (in each case not so
extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted, and any Extended Revolving Credit Commitments shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied: (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders and the representations and warranties contained in
Article V and the other Loan Documents shall be true and correct in all material
respects on and as of the time the offering document in respect of an Extension
Offer is delivered to the Lenders, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.18, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, (ii) except as to interest rates, fees and
final maturity, the Revolving Credit Commitment of any Revolving Credit Lender
(an “Extending Revolving Credit Lender”) extended pursuant to an Extension (an
“Extended Revolving Credit Commitment”), and the related outstandings, shall be
a Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that (x) subject to the provisions of Sections 2.03(m)
and 2.04(g) to the extent dealing with Swing Line Loans and Letters of Credit
which mature or expire after a Maturity Date when there exist Extended Revolving
Credit Commitments with a longer Maturity Date, all Swing Line Loans and Letters
of Credit shall be participated in on a pro rata basis by all Lenders with
Revolving Credit Commitments in accordance with their Pro Rata Share of the
Revolving Credit Facility (and except as provided in Sections 2.03(m) and
2.04(g), without giving effect to changes thereto on an earlier Maturity Date
with respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued) and all borrowings under Revolving Credit Commitments and repayments
thereunder shall be made on a pro rata basis (except for (A) payments of
interest and fees at different rates on Extended Revolving

77
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Credit Commitments (and related outstandings) and (B) repayments required upon
the Maturity Date of the non‑extending Revolving Credit Commitments) and (y) at
no time shall there be Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments and any original Revolving Credit
Commitments) which have more than three different Maturity Dates (unless the
Administrative Agent otherwise agrees), (iii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined by the Borrower and set forth in the
relevant Extension Offer), the Term Loans of any Term Lender (an “Extending Term
Lender”) extended pursuant to any Extension (“Extended Term Loans”) shall have
the same terms as the tranche of Term Loans subject to such Extension Offer,
(iv) the applicable amortization schedule applicable to Term Loans pursuant to
Section 2.07 for periods prior to the original Maturity Date may not be
increased, (v) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
applicable Extended Term Loans, (vi) any Extended Term Loans may participate on
a pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Extension Offer, (vii) if the aggregate
principal amount of applicable Term Loans (calculated on the face amount
thereof) or Revolving Credit Commitments, as the case may be, in respect of
which the applicable Term Lenders or Revolving Credit Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of applicable Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the applicable Term Loans or Revolving Credit
Loans, as the case may be, of such Term Lenders or Revolving Credit Lenders, as
the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Term Lenders or Revolving Credit Lenders, as the case
may be, have accepted such Extension Offer, (viii) all documentation in respect
of such Extension shall be consistent with the foregoing and (ix) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower.
For the avoidance of doubt, no Lender shall be required to participate in any
Extension and any Lender that fails to consent to an Extension Offer shall be
deemed to have declined such Extension Offer.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.18, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans or Revolving Credit Commitments (as applicable) of any or all applicable
tranches be extended. The Administrative Agent and the Lenders hereby consent to
the Extensions and the other transactions contemplated by this Section 2.18
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including Sections 2.05 and 2.13) or any other Loan Document

78
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.18.
(c)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower (and without the consent of any other Person) as may be necessary in
order to establish new tranches or sub‑tranches in respect of Revolving Credit
Commitments or Term Loans so extended and such amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub‑tranches, in each case on terms consistent with this Section 2.18.
Notwithstanding the foregoing, each of the Administrative Agent and the
Collateral Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to the manner in
which the amendments contemplated by this Section 2.18(c) are drafted and
implemented and, if the Administrative Agent seeks such advice or concurrence,
it shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrower unless and until it shall have received such advice or concurrence, it
being understood that this provision relates solely to the manner of
implementation; provided, however, that whether or not there has been a request
by the Administrative Agent or the Collateral Agent for any such advice or
concurrence, all such amendments entered into with the Borrower by the
Administrative Agent or the Collateral Agent hereunder shall be binding and
conclusive on the Lenders. Without limiting the foregoing, in connection with
any Extensions the respective Loan Parties shall (at their expense) amend (and
the Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then latest Maturity Date so that such maturity date
is extended to the then latest Maturity Date (or such later date as may be
advised by local counsel to the Administrative Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.18.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for Taxes, excluding, in the case of the
Administrative Agent and each Lender, (i) Taxes imposed on or measured by its
net income (however denominated) or gross income, or franchise Taxes, in each
case (A) imposed by the United States or by any jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or in which the Administrative Agent or
such Lender has a lending office or its principal office or (B) that are Other
Connection Taxes, (ii) branch profits Taxes, and any similar Taxes, imposed by
the United States or any other jurisdiction in which any such lending office or

79
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




principal executive office is located or in which the Administrative Agent or
such Lender, as the case may be, is deemed to be doing business, (iii) in the
case of a Lender, the amount of U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law as in effect on
the date on which (1) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 3.06(c)) or (2) such Lender changes its lending office, except in each
case to the extent that, pursuant to this Section 3.01(a), amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iv) Taxes attributable to a Lender’s or the
Administrative Agent’s failure to comply with Section 10.14(a) and (v) any U.S.
federal withholding Taxes imposed pursuant to FATCA (all such non‑excluded Taxes
being hereinafter referred to as “Indemnified Taxes” and all such excluded Taxes
being hereinafter referred to as “Excluded Taxes”). If any withholding agent
shall be required by any applicable Laws to deduct or withhold any Tax from or
in respect of the payment of any sum payable to the Administrative Agent or any
Lender by or on account of any obligations of the Borrower under any Loan
Document, then (w) if such Tax is an Indemnified Tax, the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01(a)), the Administrative Agent or such Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions been made, (x) such withholding agent shall be entitled to make such
deductions and withholdings, (y) such withholding agent shall timely pay the
full amount deducted or withheld to the relevant taxation authority or other
Governmental Authority in accordance with applicable Laws and (z) within 30 days
after the date of such payment to such Governmental Authority, such withholding
agent shall furnish to the Administrative Agent (which shall forward the same to
the applicable Lender) or to such Lender (as the case may be) the original or a
certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or such other written evidence of payment thereof
that is reasonably satisfactory to the Administrative Agent.
(b)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes or similar charges or levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).
(c)    The Borrower agrees to indemnify the Administrative Agent and each Lender
for the full amount of any Indemnified Taxes imposed on or with respect to any
payment made by or on account of any obligation of the Borrower under any Loan
Document and Other Taxes (including any Indemnified Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section), in each
case to the extent paid by the Administrative Agent or such Lender, as
applicable, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this Section 3.01(c) shall be made within 30 days after the date such
Lender or the Administrative Agent makes a demand therefor. A certificate
setting forth the amount of such payment delivered by a Lender or the
Administrative Agent to the Borrower shall be conclusive absent the manifest
error.

80
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(d)    If any Lender or the Administrative Agent determines, in its sole
discretion exercised in good faith, that it has received a refund of Indemnified
Taxes or Other Taxes paid by the Borrower or for which the Borrower has
indemnified any Lender party or the Administrative Agent, as the case may be,
pursuant to this Section 3.01, then such Lender or the Administrative Agent, as
applicable, shall pay the amount of such refund, net of any expenses incurred
by, or any Indemnified Taxes or Other Taxes imposed on, such Lender or the
Administrative Agent, to the Borrower within 30 days of the receipt of such
amount; provided that the Borrower agrees, upon the request of such Lender or
the Administrative Agent, to promptly return the amount of such refund (or a
portion thereof) to such Lender or the Administrative Agent (together with the
amount of any applicable penalties, interest or other charges in respect
thereof) if such Lender or the Administrative Agent is required to repay such
refund (or a portion thereof) to the relevant Governmental Authority.
Notwithstanding the foregoing, (i) the Borrower shall not be entitled to review
the tax records or financial information of any Lender or the Administrative
Agent and (ii) for the avoidance of doubt, neither the Administrative Agent nor
any Lender shall have any obligation to pursue any refund of Indemnified Taxes
or Other Taxes paid by the Borrower. Notwithstanding anything to the contrary in
this clause (d), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this clause (d) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.
(e)    The Administrative Agent may withhold any Taxes required to be deducted
and withheld from any payment under any of the Loan Documents, including Taxes
for which the Borrower is not required to pay additional amounts pursuant to
Section 3.01(a). Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.06 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e). The obligations of the Lenders under this paragraph (e) shall
survive the termination of the Commitments, the repayment of all other
Obligations hereunder and the resignation of the Administrative Agent.

81
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurodollar Rate. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or that the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, or that Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and the Interest Period of such Eurodollar Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or

82
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
(a)    If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law that becomes effective after the
date hereof (and in the case of a Lender acquiring its interest in any Loan or
Commitment in an Assignment and Assumption, after the date of such Assignment
and Assumption) or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding,
converting to, continuing or maintaining Eurodollar Rate Loans or (as the case
may be) issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, Excluded Taxes or Other Taxes (as to which
Section 3.01 shall govern) and (ii) reserve requirements contemplated by
Section 3.04(c) utilized in the determination of the Eurodollar Rate), then from
time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction. A
certification as to the amount of such increased cost, including a calculation
thereof in reasonable detail, shall be submitted to the Borrower upon the making
of any demand pursuant to this Section.
(b)    If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case, that becomes effective after the date
hereof (and in the case of a Lender acquiring its interest in any Loan or
Commitment in an Assignment and Assumption, after the date of such Assignment
and Assumption), or compliance by such Lender (or its Lending Office) therewith,
has the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and liquidity requirements and such Lender’s desired return on
capital), then from time to time upon demand of such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction. A
certification as to the amount of such additional amounts owed to such Lender
under this Section 3.04(b), including a calculation thereof in reasonable
detail, shall be submitted to the Borrower upon the making of any demand
pursuant to this Section.
(c)    The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice

83
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 15 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 15 days from
receipt of such notice.
(d)    Notwithstanding the foregoing subsections (a) and (b) of this
Section 3.04, the Borrower shall only be obliged to compensate any Lender for
any amount arising or accruing during (i) any time period commencing not more
than (A) in the case of subsection (a), six months and (B) in the case of
subsection (b), three months, prior to the date on which such Lender notifies
the Administrative Agent and the Borrower that it proposes to demand such
compensation and identifies to the Administrative Agent and the Borrower the
statute, regulation or other basis upon which the claimed compensation is or
will be based and (ii) any time period during which, because of the retroactive
application of such statute, regulation or other basis, such Lender did not know
that such amount would arise or accrue.
(e)    Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd‑Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, regulations or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines, regulations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have become effective after the date hereof, regardless
of the date enacted, adopted or issued.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
(including any such failure arising as a result of a revocation by the Borrower
of any notice of prepayment, borrowing, continuation or conversion); or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

84
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Matters Applicable to all Requests for Compensation.
(a)    A certificate of any Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.
(b)    If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any material amount of Indemnified Taxes, Other
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (A) would eliminate or materially
reduce amounts payable pursuant to Sections 3.01 or 3.04, as the case may be, in
the future and (B) would not subject such lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Borrower agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with such designation or assignment.
(c)    If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any Indemnified Taxes, Other Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, the relevant lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(b), then the Borrower may replace such Lender in accordance with
Section 10.16 if such replacement would result in a reduction of such
compensation or Taxes.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Restatement.
The amendment and restatement of the Existing Credit Agreement pursuant hereto
shall become effective on and as of the date (the “Restatement Closing Date”),
which shall occur on or prior to November 15, 2013, on which each of the
following conditions precedent shall have been satisfied or duly waived:



85
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(a)    Substantially contemporaneously with the Restatement Closing Date and the
making of the initial Loans hereunder, all principal of, and interest on, Loans
owed to the Existing Lenders and all accrued fees and other amounts payable to
the Existing Lenders shall have been paid in full.
(b)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by delivery of originals to the
Administrative Agent) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Restatement
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Restatement Closing Date) and each in form and substance
satisfactory to the Administrative Agent:
(i)    executed counterparts of this Agreement and the Guaranty;
(ii)    a Note duly executed by the Borrower in favor of each Lender requesting
a Note;
(iii)    an amended and restated security agreement, in substantially the form
of Exhibit G hereto (together with each other security agreement and security
agreement supplement delivered pursuant to Section 6.12, in each case as
amended, the “Security Agreement”), duly executed by each Loan Party, together
with, to the extent not already delivered to the Administrative Agent,
certificates representing the Pledged Equity referred to therein accompanied by
undated stock powers executed in blank and instruments evidencing the Pledged
Debt endorsed in blank;
(iv)    copies of proper financing statements, to be filed on or after the day
of the initial Credit Extension under the Uniform Commercial Code of all
jurisdictions that the Administrative Agent may deem necessary or desirable in
order to perfect and protect the first priority liens and security interests
created under the Security Agreement, covering the Collateral described in the
Security Agreement;
(v)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;
(vi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party (A) is duly organized or
formed, including certified true and correct copies of the charter of each Loan
Party, and each amendment thereto, as in effect on the Restatement Closing Date,
and (B) is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

86
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(vii)    a favorable opinion of Cravath, Swaine & Moore LLP, special counsel to
the Loan Parties, addressed to each Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent;
(viii)    favorable opinions of local counsel for the Loan Parties in the
jurisdictions set forth on Exhibit J, in each case in form and substance
reasonably satisfactory to the Administrative Agent;
(ix)    a favorable opinion of general counsel to the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent;
(x)    a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(xi)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that since September 4, 2013, no fact, event, condition,
change, occurrence or effect shall have occurred which has had or would
reasonably be expected to have a Company Material Adverse Effect;
(xii)    a certificate attesting to the Solvency of the Loan Parties, on a
consolidated basis, before and after giving effect to the Transaction, from the
Chief Financial Officer of the Borrower, in substantially the form of Exhibit I
hereto; and
(xiii)    certified copies of each of the Bushnell Stock Purchase Agreement and
the Senior Notes Documents, duly executed by the parties thereto, together with
all agreements, instruments and other documents delivered in connection
therewith as the Administrative Agent shall reasonably request.
(c)    The Borrower shall have paid, prior to the Restatement Closing Date,
(i) all fees and expenses (including the reasonable fees and expenses of
Shearman & Sterling LLP) required to be paid on the Restatement Closing Date
pursuant to the Fee Letters and (ii) all other fees and expenses required to be
paid pursuant to Section 10.04(a) for which invoices shall have been presented
to the Borrower at least 3 days prior to the Restatement Closing Date.
(d)    Since September 4, 2013, no fact, event, condition, change, occurrence or
effect shall have occurred which has had or would reasonably be expected to have
a Company Material Adverse Effect.
(e)    The Bushnell Acquisition shall have been consummated, or shall be
consummated substantially concurrently with the initial funding of the
Facilities, in each case in accordance with the Bushnell Stock Purchase
Agreement, without giving effect to any waiver or

87
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




amendment thereof or consent thereunder, in each case, that is materially
adverse to the interests of the Lenders, without the prior written consent of
the Arrangers; provided that (A) any reduction in the purchase price and (B) any
change to the definition of Company Material Adverse Effect shall in each case
be deemed to be materially adverse to the interests of the Lenders (it being
understood and agreed that any decrease in the purchase price of less than 10%
shall not in and of itself be deemed to be a modification which is materially
adverse to the interests of the Lenders).
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    (i) In the case of an Incremental Acquisition Term Facility, the
Specified Representations, (ii) in the case of the Loans made in connection with
the Transaction on the Restatement Closing Date, the Specified Representations
and the Bushnell Representations and (iii) in all other cases, the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.
(b)    Except with respect to the Request for Credit Extensions made in
connection with the amendment and restatement of the Existing Credit Agreement
on the Restatement Closing Date, no Default or Event of Default shall exist, or
would result from such proposed Credit Extension or from the application of the
proceeds therefrom; provided that with respect to any Incremental Acquisition
Term Facility the primary purpose of which is to finance an Acquisition
permitted by this Agreement, the requirement pursuant to this clause (b) shall
be that no Default under Section 8.01(a) or (f) shall exist after giving effect
to such Incremental Term Loans.
(c)    The Administrative Agent and, if applicable, an L/C Issuer or a Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that, to the extent applicable, the conditions specified in
Sections 4.02(a) and (b) have been satisfied or will be satisfied on and as of
the date of the applicable Credit Extension and the Administrative Agent shall
have received for the account of such Lender or such L/C Issuer a certificate
signed by a duly authorized officer of the Borrower, dated the date of such
Credit Extension, stating that such statements are true.

88
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Agents and the Lenders that:
5.01    Existence, Qualification and Power; Compliance with Laws. The Borrower
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite corporate or other organizational power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or license
and (d) is in compliance with all Laws (such compliance to include compliance
with the Racketeer Influenced and Corrupt Organizations Chapter of the Organized
Crime Control Act of 1970, and with the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub.L.107‑56 and all other laws and regulations relating to money
laundering and terrorist activities); except in each case referred to in
clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other organizational powers, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) violate any Law; or (d) result in the creation of any Lien other than a Lien
expressly permitted under Section 7.01, except with respect to any conflict,
breach or contravention or payment referred to in clause (b)(i), to the extent
that such conflict, breach or contravention or payment could not reasonably be
expected to have a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. As of the Restatement Date
and as of each date for which Schedule 5.03 has been supplemented in accordance
with Section 6.02(i), no material approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with (i) the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document or Material Debt Document, or for the
consummation of the Transaction, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority (subject to Specified Statutory Liens) nature thereof) or
(iv) the exercise by any Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) the authorizations, approvals, actions,
notices and filings listed on Schedule 5.03 hereto, all of which have been duly
obtained,

89
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




taken, given or made and are in full force and effect except as otherwise stated
in such Schedule 5.03 and (ii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect. The Bushnell Acquisition has been consummated in accordance with the
Bushnell Stock Purchase Agreement and applicable Law.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b)    The unaudited consolidated financial statements of the Borrower and its
Subsidiaries as of June 30, 2013 and the related consolidated statements of
income or operations and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year‑end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
5.07    No Default. Neither the Borrower nor any Subsidiary is in default under
or with respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and

90
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




is continuing or would result from the consummation of the Transactions
contemplated by this Agreement, any other Loan Document or the Bushnell Stock
Purchase Agreement.
5.08    Ownership of Property; Liens; Investments.
(a)    The Borrower and each Subject Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary in the ordinary conduct of its business as it is currently conducted,
except for Permitted Liens and such other defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    The property of the Borrower and its Subject Subsidiaries is subject to
no Liens, other than Permitted Liens.
(c)    As of the Restatement Date and as of each date for which such
Schedule 5.08(c) has been supplemented in accordance with Section 6.02(i), set
forth on Schedule 5.08(c) hereto is a complete and accurate list, as of the
Restatement Closing Date, of all owned real property with a book value in excess
of $10,000,000 owned by the Borrower and its Subject Subsidiaries, as of the
date hereof showing the street address, county or other relevant jurisdiction,
state, and record owner thereof.
5.09    Environmental Matters.
(a)    Borrower and its Subsidiaries have been and are in compliance with all
Environmental Laws, including obtaining and complying with all required
Environmental Permits, other than non‑compliances that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
(b)    Neither the Borrower nor any of its Subsidiaries nor any property
currently or, to the knowledge of Borrower or any of its Subsidiaries,
previously owned, operated or leased by or for Borrower or any of its
Subsidiaries is subject to any pending or, to the knowledge of Borrower or any
of its Subsidiaries, threatened, claim, order, agreement, notice of violation,
notice of potential liability or is the subject of any pending or threatened
proceeding or governmental investigation under or pursuant to Environmental Laws
other than those that could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(c)    Except as set forth on Schedule 5.09(c), as of the Restatement Closing
Date and as of each date for which such Schedule has been supplemented in
accordance with Section 6.02(i), neither the Borrower nor any of its
Subsidiaries is a treatment, storage or disposal facility requiring a permit
under the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
regulations thereunder or any state analog, other than instances that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(d)    Other than instances that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, there are no
facts, circumstances or conditions known to Borrower or any of its subsidiaries
arising out of or relating to the operations or ownership of Borrower or any of
its Subsidiaries or of the property owned, operated or leased

91
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




by Borrower or any of its Subsidiaries that are not specifically included in the
financial information furnished to the Lenders that could be reasonably expected
to result in any material Environmental Liabilities, unless such liabilities are
(i) covered by environmental liability insurance, (ii) subject to an indemnity
from a Governmental Party, or (iii) subject to an indemnity satisfactory to the
Borrower from a Person that is not an Affiliate of the Borrower that the board
of directors of the Borrower have determined in good faith is appropriately
credit worthy in relation to the potential amount of such liabilities.
(e)    As the date hereof, no Environmental Lien has attached to any property of
Borrower or its Subsidiaries and, to the knowledge of Borrower or its
Subsidiaries, no facts, circumstance or conditions exist that could,
individually or in the aggregate, reasonably be expected to result in an
Environmental Lien that would have a Material Adverse Effect.
(f)    Neither Borrower nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, as of the Restatement Closing Date, any investigation or assessment or
Remedial Action relating to any actual or threatened release of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by Borrower or any of its Subsidiaries have been disposed of in a manner that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured in such amounts (after giving effect to any self‑insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
5.11    Taxes. The Borrower and its Subsidiaries have filed all federal and all
material state and other tax returns and reports required to be filed, and have
paid all material federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are not yet due or are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against the Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect.
5.12    ERISA Compliance.
(a)    Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination or opinion letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Borrower or any ERISA Affiliate
after due and diligent investigation, nothing has occurred which would prevent,
or cause the loss of, such qualification. Each Loan Party and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application

92
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.
(b)    There are no pending or, to the knowledge of the Borrower or any ERISA
Affiliate after due and diligent investigation, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could be reasonably be expected to have a Material Adverse Effect. There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no application for a waiver of the minimum funding standard has been filed
with respect to any Pension Plan; (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
material liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction described in
Sections 4069 or 4212(c) of ERISA.
(d)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangements”), any
employer and employee contributions required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices.
5.13    Subsidiaries; Equity Interests. As of the Restatement Date and as of
each date for which such Schedule 5.13 has been supplemented in accordance with
Section 6.02(i): (i) the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such material Subsidiaries (other than COI Ceramics, Inc.)
have been validly issued, are fully paid and non‑assessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens except those created under the Collateral Documents and liens
permitted under Section 7.01(c); (ii) the Borrower and its Subject Subsidiaries
have no Investments constituting Equity Interests in any Person other than
(x) Subject Subsidiaries and (y) those specifically disclosed in Part (b) of
Schedule 5.13; and (iii) set forth on Part (c) of Schedule 5.13 is a complete
and accurate list of all Loan Parties, showing as of the Restatement Closing
Date (as to each Loan Party) the jurisdiction of its incorporation, the address
of its principal place of business and its U.S. taxpayer identification number
or, in the case of any non‑U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation; and (iv) the charter of each Loan Party and
each amendment thereto (in the form of the copies provided pursuant to
Section 4.01(b)(vi)) is valid and in full force and effect.

93
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to any Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time; it being
understood that such projections may vary from actual results and that such
variances may be material.
5.16    Sanctions. No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction or (iii) has (within the
previous five (5) years) engaged in any transaction with any Person who was at
the time of such transaction, to the knowledge of the Loan Parties, the subject
of Sanctions or who was located, organized or residing in any Designated
Jurisdiction. The Transactions will not violate any applicable Sanctions.
5.17    Intellectual Property; Licenses, Etc.. Except as would not reasonably be
expected to result in a Material Adverse Effect, the Borrower and its
Subsidiaries own, or have secured licenses for, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, and other intellectual property rights that are reasonably necessary for
the operation of their respective business (collectively, “IP Rights”). To the
knowledge of each Loan Party and its Subject Subsidiaries, the use of the IP
Rights in connection with such businesses does not materially infringe or
misappropriate the rights of any other Person. To the knowledge of the Borrower
and its Subject Subsidiaries, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Subject Subsidiaries
materially infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower and its Subsidiaries, threatened in writing, that, in either case,
would reasonably be expected to have a Material Adverse Effect.

94
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




5.18    Solvency. On the Restatement Closing Date, after giving effect to the
transactions contemplated hereby to be consummated on such date, the Loan
Parties are, on a consolidated basis, Solvent.
5.19    Casualty, Etc. Neither the business nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could be reasonably likely to have a Material Adverse
Effect.
5.20    Perfection, Etc. To the extent required by this Agreement and the
Security Agreement, all filings and other actions to be taken pursuant to the
terms of the Collateral Documents to perfect and protect the security interest
in the Collateral created under the Collateral Documents have been duly made or
taken or will be duly made or taken immediately after the Restatement Closing
Date, and are in full force and effect, and the Collateral Documents create in
favor of the Administrative Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority
security interest in the Collateral subject to Specified Statutory Liens,
securing the payment of the Secured Obligations, and all filings and other
actions to be taken pursuant to the terms of the Collateral Documents to perfect
and protect such security interest have been duly taken or will be duly made or
taken immediately after the Restatement Closing Date.
5.21    Designated Senior Indebtedness. The Indebtedness under the Loan
Documents and all other Obligations constitute (i) “Senior Indebtedness” and
“Designated Senior Indebtedness” under the Senior Subordinated Notes Indenture
and the Convertible Notes Indenture, respectively, and (ii) senior indebtedness
as defined in terms analogous to the foregoing terms under any other Material
Debt Documents with respect to Material Debt that is subordinated in right of
payment to the Obligations.
5.22    Loan Parties Consolidated Assets. The Borrower and the Guarantors
collectively own at least 75% of the consolidated total assets of the Borrower.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than any
Letter of Credit that has been Cash Collateralized), the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended
March 31, 2014), an audited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related audited
consolidated statements of income or operations,

95
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended September 29, 2013), an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year‑end audit
adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating (which certificate and the
statements contained therein may be limited in form, scope and substance to the
extent required by accounting rules or guidelines in effect from time to time
and to the extent delivery of any such certificate is permitted pursuant to such
rules or guidelines) that in making the examination necessary therefor no
knowledge was obtained of any Default existed as of the date of such statements
or, if any such Default shall exist, stating the nature and status of such
event;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, and in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 7.10, a statement of reconciliation conforming such
financial statements to GAAP;
(c)    [reserved];

96
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(e)    promptly after the furnishing or receipt thereof, (i) copies of any
material statement or material report furnished to any holder of debt securities
of any Loan Party or of any of its Subsidiaries pursuant to the terms of any
Material Debt Document (relating to Material Debt incurred under Section 7.02(c)
or (d)) and not otherwise required to be furnished to the Lenders pursuant to
any other clause of this Section 6.02, and (ii) copies of all notices, requests,
demands, waivers, forbearances and other documents received by any Loan Party or
any of its Subsidiaries under or pursuant to any Material Debt Document with
respect to any event, development or circumstance that could be adverse in any
material respect (including the occurrence of any default) to (A) the Borrower,
any Material Subsidiaries or the Borrower and its Subsidiaries taken as a whole
or (B)  the rights, interests and remedies of the Secured Parties under any of
the Loan Documents; and, from time to time upon request by the Administrative
Agent, such information and reports regarding such Material Debt Document as the
Administrative Agent may reasonably request;
(f)    as soon as available and in any event within 30 days after the end of
each fiscal year, a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify;
(g)    promptly and in any event within five Business Days after receipt thereof
by any Loan Party or any of its Subsidiaries, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non‑U.S. jurisdiction) concerning any formal investigation or other formal
inquiry by such agency regarding financial or other operational results of any
Loan Party or any of its Subsidiaries;
(h)    promptly after receiving any written notice of any Environmental Action
against any Loan Party or any of its Subsidiaries or of any Loan Party or any of
its Subsidiaries obtaining knowledge of any noncompliance by any Loan Party or
any of its Subsidiaries with any Environmental Law or Environmental Permit that
could reasonably be expected to (i) have a Material Adverse Effect or (ii) cause
any property described in the Mortgages to be subject to any material
restrictions on occupancy or use or to be subject to any material restrictions
on ownership or transferability under any Environmental Law, copies of such
notice;
(i)    as soon as available and in any event within 30 days after the end of
(A) each fiscal year, a report supplementing Schedules 5.08(c) and 5.13 hereto,
including an identification of (1) all owned real property of the type described
in Section 5.08(c) disposed

97
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




of for $10,000,000 or more by the Borrower or any of its Subject Subsidiaries
during such fiscal year (including the street address, county or other relevant
jurisdiction, state and sales prices thereof), (2) all owned real property
acquired for $10,000,000 or more of the type described in Section 5.08(c) during
such fiscal year (including the street address, county or other relevant
jurisdiction, state, record owner, and purchase price thereof) and (3) a
description of such other changes, if any, in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete and
(B) each fiscal quarter, amendments to each Schedule referred to in Section 10
of the Security Agreement to add any additional information or change any
information required to ensure the representations and warranties contained
therein are true and correct in all material respects; and
(j)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02, if any;
or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and each Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or by customary
electronic or internet postings) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents). The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will, subject to Section 10.07, make available to the Lenders and the
L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non‑public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market‑related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall

98
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non‑public information with respect to
the Borrower or its respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”.
6.03    Notices. Promptly after any Responsible Officer obtaining knowledge
thereof, notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    (i) of any Environmental Action or termination or cancellation of a
Government Contract by a Governmental Party or subcontract with respect to a
Government Contract that has resulted or could reasonably be expected to result
in a Material Adverse Effect and (ii) of any other matter that has resulted or
could reasonably be expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subject Subsidiary;
(e)    of the receipt of any Extraordinary Receipt for which the Borrower is
required to make a mandatory repayment pursuant to Section 2.05(b)(i); and
(f)    of any announcement by Moody’s, Fitch or S&P of any change in the Senior
Secured Credit Rating.
Each notice pursuant to this Section, other than notices under clauses (d) and
(f) above, shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless (i) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary or (ii) the failure

99
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




to so pay or discharge could not in the aggregate be reasonably be expected to
have a Material Adverse Effect.
6.05    Preservation of Existence, Etc.. (a)  Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except, in each case, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. Subject to Section 7.05, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower (other than insurance
provided through ATK Insurance Company or a Subsidiary acting in a similar
capacity, which shall be subject to reasonable and prudent re‑insurance in light
of the capitalization of ATK Insurance Company or such other Subsidiary),
insurance with respect to its properties and business, subject to the provisions
of Section 13 of the Security Agreement, against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any insurance provided
through ATK Insurance Company or a Subsidiary acting in a similar capacity which
shall be subject to reasonable and prudent re‑insurance in light of the
capitalization of ATK Insurance Company or such other Subsidiary) as are
customarily carried under similar circumstances by such other Persons.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including Environmental Laws) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.
6.09    Books and Records. (a) Maintain proper books of record and account, in
which entries that are full, true and correct entries in all material respects
and in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
each Agent and each Lender at the Lender’s own expense to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts

100
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




therefrom (subject to applicable governmental confidentiality and secrecy laws
and requirements), and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default;
provided, further, however, that when a Specified Default exists any Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document,
including (a) to consummate the Transaction on the Restatement Closing Date and
(b)(i) for providing working capital to the Borrower and its Subsidiaries,
including to enable them to perform their obligations under Government
Contracts, (ii) for financing capital expenditures and Acquisitions and
(iii) for other lawful corporate purposes.
6.12    Covenant to Guarantee Obligations and Give Security.
(a)    Upon (x) the request of the Administrative Agent following the occurrence
and during the continuance of a Specified Default or (y) the delivery of the
report (the “Report”) required to be delivered pursuant to Section 6.02(i)
indicating the formation or acquisition of any new direct or indirect Domestic
Subsidiary by any Loan Party (and to the extent required in order to comply with
Section 7.11) or the acquisition of any property by any Loan Party, and such
property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority security interest subject to Specified
Statutory Liens in favor of the Administrative Agent for the benefit of the
Secured Parties, unless expressly excluded from being required to be the subject
of such security interest by the terms of this Agreement or the terms of the
Collateral Documents, then the Borrower shall, in each case at the Borrower’s
expense:
(i)    in connection with the formation or acquisition of a Domestic Subsidiary,
within 10 Business Days after the delivery of the Report, cause each such
Domestic Subsidiary, and cause each direct and indirect parent of such Domestic
Subsidiary that is the Borrower or a Domestic Subsidiary (if it has not already
done so), to duly execute and deliver to the Administrative Agent a guaranty or
guaranty supplement, in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,
(ii)    within 5 Business Days after such request or after the delivery of the
Report, furnish to the Administrative Agent a description of the owned real
properties having a purchase price (or in the case of a Specified Default, fair
market value) of $10,000,000 or more and, in the case of a Specified Default,
other properties of the Loan Parties and their respective Subsidiaries so
acquired or upon which the Administrative Agent does not have a valid, perfected
Lien, unless expressly excluded from being required to be the subject of

101
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




such security interest by the terms of this Agreement or the terms of the
Collateral Documents, in each case in detail reasonably satisfactory to the
Administrative Agent,
(iii)    within 10 Business Days after such request or after the delivery of the
Report, duly execute and deliver, and cause each such Domestic Subsidiary and
each direct and indirect parent of such Domestic Subsidiary that is the Borrower
or a Domestic Subsidiary (if it has not already done so) to duly execute and
deliver, to the Administrative Agent mortgages, deeds of trust, trust deeds,
deeds to receive debt, pledges, assignments, Security Agreement Supplements and
other security agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all Pledged
Equity in and of such Domestic Subsidiary, and other instruments of the type
specified in Section 4.01(b)(iii)), securing payment of all the Obligations of
the applicable Loan Party, such Subsidiary or such parent, as the case may be,
under the Loan Documents and constituting Liens on all such properties, except
during the continuation of a Specified Default, only to the same extent that is
required in the Collateral Documents,
(iv)    within 10 Business Days after such request or after the delivery of the
Report, take, and cause such Domestic Subsidiary or such parent to take,
whatever action (including the recording of mortgages, the filing of Uniform
Commercial Code financing statements, the giving of notices and the endorsement
of notices on title documents, the delivery of flood zone determinations and/or
flood insurance (as applicable)) may be necessary or advisable in the opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the mortgages,
deeds of trust, trust deeds, deeds to receive debt, pledges, assignments,
Security Agreement Supplements and security agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms, except during the continuation of a Specified Default, only to the
same extent that is required in the Collateral Documents,
(v)    within 10 Business Days after such request or after the delivery of the
Report, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, as to such mortgages,
deeds of trust and trust deeds being legal, valid and binding obligations of
each Loan Party party thereto enforceable in accordance with their terms, as to
the matters contained in clause (iv) above, as to such recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such mortgaged properties, and as to such other matters as
the Administrative Agent may reasonably request,
(vi)    as promptly as practicable after such request or after the delivery of
the Report, deliver, upon the request of the Administrative Agent in its
reasonable discretion, to the Administrative Agent with respect to each parcel
of real property acquired for $10,000,000 or more (except that no minimum amount
shall apply in the case of a Specified Default) owned by the entity that is the
subject of such request, formation or acquisition

102
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




title policies, surveys and environmental assessment reports, each in scope and
form reasonably satisfactory to the Administrative Agent, provided, however,
that to the extent that any Loan Party or any of its Subsidiaries shall have
otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent, and
(vii)    promptly execute and deliver any and all further instruments and
documents and take all such other actions as required by the Security Agreement
and at any time and from time to time as the Administrative Agent may deem
necessary or desirable in obtaining the full benefits of, or in perfecting and
preserving the Liens of, such guaranties, mortgages, deeds of trust, trust
deeds, deeds to receive debt, pledges, assignments, Security Agreement
Supplements and security agreements.
(b)    Any Subsidiary or Excluded Joint Venture that is not a Guarantor that
becomes a guarantor with respect to any Material Debt of any Loan Party shall
comply with Section 6.12(a) as if it were a newly formed Domestic Subsidiary of
a Loan Party.
(c)    Notwithstanding the foregoing or anything else contained in this
Agreement or any other Loan Document, unless (x) a Specified Default has
occurred and is continuing or (y) a Loan Party has acquired material
Intellectual Property during the period covered by the applicable Report, in no
event shall the Borrower or any of its Subsidiaries be required after the
Restatement Closing Date to execute, prepare, deliver or otherwise provide any
IP Security Agreement Supplements (whether in connection with the formation or
acquisition of any new direct or indirect Domestic Subsidiary or the acquisition
or creation of any property by any Loan Party) or take any similar or other
further action in respect of any Intellectual Property (as defined in the
Security Agreement).
6.13    Further Assurances. Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation of any Loan Document, and (ii) do, execute, acknowledge, deliver,
record, re‑record, file, re‑file, register and re‑register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.
6.14    [Reserved].

103
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




6.15    Conditions Subsequent to the Restatement Closing Date. Furnish to the
Administrative Agent such items or take such actions as are set forth on
Schedule 6.15 that were not delivered or taken on or prior to the Restatement
Closing Date within the applicable time periods set forth on such Schedule 6.15
(which time periods may be extended at the sole discretion of the Administrative
Agent).
6.16    Assignable Government Contract Claims. The Borrower and each other Loan
Party shall (a) within thirty days following the date thereof, notify the
Administrative Agent upon (i) entering into any individual Government Contract
with Assignable Government Contract Claims in excess of $100,000,000 (with
descriptions of the contract, Government Party and Loan Party), and (ii) the
termination or cancellation of any Government Contract with Government Contract
Claims (remaining as of such time) in excess of $100,000,000 and (b) comply with
each provision in the Security Agreement with respect to Government Contract
Claims, including execution and delivery of Assignments of Government Contract
Claims and Notices of Assignments of Government Contract Claims.
6.17    Preparation of Environmental Reports. At the request of the
Administrative Agent, reasonably promptly after the Administrative Agent shall
have obtained knowledge of any circumstances that has the reasonable likelihood
of Borrower or any of its Subsidiaries incurring any Environmental Liability
that could reasonably be expected to result in a Default or a Material Adverse
Effect as a result of any information provided under Section 6.02(h) or (j) or
Section 6.03(a) or (b) hereunder or through other publicly available information
filed with the SEC, the Borrower shall provide to the Lenders within sixty days
after such request, at the expense of the Borrower, an environmental site
assessment report for any of its properties described in such request that are
the subject matter associated with such Default or Material Adverse Effect,
prepared by an environmental consulting firm acceptable to the Administrative
Agent, indicating, if relevant to such matter, the presence or absence of
Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Administrative Agent
reasonably determines at any time that a material risk exists that any such
report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant reasonable access at the time of such request to the Administrative Agent,
the Lenders, such firm and any agents or representatives thereof an irrevocable
non‑exclusive license, subject to the rights of tenants, to enter onto their
respective properties to undertake such an assessment subject to government
approvals, if such approvals are required. The Borrower shall take all
reasonable steps to obtain any such required government approvals.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than any
Letter of Credit that has been Cash Collateralized), the Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly:

104
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except:
(a)    Liens created pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof, provided that
(i) the property covered thereby is not changed other than the addition of
proceeds, products, accessions and improvements to such property on customary
terms, (ii) the amount of the obligations secured thereby is not increased
except, in respect of Indebtedness, if permitted by Section 7.02(e), and
(iii) no additional Loan Party shall become a direct or contingent obligor of
the obligations secured thereby and (iv) any modification, replacement, renewal
or extension of the obligations secured or benefited thereby is permitted by
Section 7.02(e);
(c)    Liens for taxes, assessments or governmental charges which are not yet
due, which have become due but are not yet delinquent or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(d)    landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    pledges or deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), construction bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;
(g)    (i) easements, rights‑of‑way, zoning, encroachments, protrusions and
similar restrictions and other similar encumbrances or title defects which do
not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person, and (ii) with respect to the Mortgaged Properties, Permitted
Encumbrances; provided further, that if a Loan Party or any Subsidiary is
permitted to create or suffer any of the Permitted Liens described in this
Section 7.01(g) that have been or will be recorded against the applicable
property after the date hereof, the Administrative Agent shall subordinate the
lien of the mortgage to such Permitted Lien, promptly after any such written
request by a Loan Party or Subsidiary, as applicable;

105
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
(i)    Liens securing Indebtedness permitted under Section 7.02(g); provided
that (i) such Liens do not at any time encumber any property except for
accessions to such property other than the property financed by such
Indebtedness and the proceeds and products thereof, (ii) the principal amount of
the Indebtedness secured thereby does not exceed the cost of the property being
acquired, constructed or improved on the date such Indebtedness is incurred and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any Collateral or assets other than the assets subject to such
Capitalized Leases (except for accessions to such assets); provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;
(j)    Liens on property of a Person existing at the time such Person is
acquired, merged into or consolidated with the Borrower or any Subsidiary of the
Borrower or becomes a Subsidiary of the Borrower or on any Property acquired, in
each case, in connection with any Acquisition permitted under Section 7.03(f);
provided that such Liens were not created in contemplation of such Acquisition
and do not extend to any assets other than those of the Person acquired, merged
into or consolidated with the Borrower or such Subsidiary or acquired by the
Borrower or such Subsidiary and the obligations secured thereby are permitted
under Section 7.02(g);
(k)    (i) Liens created by any Loan Party in favor of any other Loan Party and
(ii) Liens created by any Subsidiary that is not a Loan Party in favor of the
Borrower or any other Subsidiary;
(l)    (i) precautionary Uniform Commercial Code filings by lessors under
operating leases covering solely the property subject to such leases and
(ii) Uniform Commercial Code filings in respect of Liens permitted under this
Section 7.01;
(m)    Liens on equipment, inventory and goods, including supplies, materials
and work in process, created in the ordinary course of business in favor of a
Governmental Party by operation of Parts 32 and 45 of the Federal Acquisition
Regulation, all implementing contract provisions at Part 52, and any
corresponding provisions in any applicable agency Federal Acquisition Regulation
Supplement in connection with the performance by the Borrower and its
Subsidiaries under a Government Contract (and not arising out of a default under
such Government Contract);
(n)    other Liens securing obligations outstanding in an aggregate amount not
to exceed $100,000,000;



106
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(o)    Liens on any segregated and identifiable proceeds of any assets subject
to a Lien permitted by the foregoing clauses of this Section 7.01 to the extent
the documents governing such Liens expressly provide therefor or such Liens
arise as a matter of law;
(p)    Liens arising solely by virtue of any contractual, statutory or common
law provision relating to banker’s liens, rights of set‑off or similar rights;
(q)    Liens on assets of a Foreign Subsidiary that do not constitute Collateral
and which secure Indebtedness or other obligations of such Subsidiary (or of
another Foreign Subsidiary) that are permitted to be incurred under this
Agreement; and
(r)    Liens on accounts, payments, receivables, rights to future lease payments
or residuals or similar rights to payment and related assets of a Securitization
Subsidiary incurred in connection with a Qualified Securitization Transaction.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness of the Borrower under the Senior Subordinated Notes, the
Senior Notes and the Convertible Notes and guarantees thereof by the Guarantors
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to the
accrued and unpaid interest thereon, any premium paid and fees and expenses
incurred in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;
(c)    so long as no Default is continuing or would result therefrom,
Indebtedness of any Loan Party that (i) is subordinated in right of payment to
the Obligations on terms and conditions that are (x) substantially similar to
the terms and conditions set forth in the Senior Subordinated Notes Indenture or
(y) reasonably satisfactory to the Administrative Agent, (ii) has a scheduled
maturity no earlier than the date that is 91 days after the latest scheduled
maturity of any Facility, (iii) has no scheduled amortization or mandatory
prepayment or redemption (including at the option of the holders thereof) except
customary provisions for offers to purchase upon a change of control or an asset
sale, (iv) has covenants and defaults not materially more restrictive, taken as
a whole, to the Borrower and its Subsidiaries than those contained in the Senior
Subordinated Indenture, (which, if reasonably requested by the Borrower, may be
confirmed by the Administrative Agent, it being understood that the
Administrative Agent may, but shall not be obligated to, seek the consent of the
Required Lenders prior to giving such confirmation) and (v) which may be
guaranteed by the Loan Parties on the same subordination terms as in clause (i)
above; provided, that if such Indebtedness is to be in the form of subordinated
Indebtedness convertible into common Equity Interests of the Borrower, such
convertible Indebtedness may have customary conversion and voluntary or
mandatory redemption provisions for convertible debt securities which may be
payable in (x) common Equity Interests of the Borrower at

107
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




any time or (y) in cash only if exercisable by the Borrower or the holders
thereof after a date that is 91 days after the latest scheduled maturity of any
Facility (it being agreed that conversion and redemption provisions
substantially similar to the conversion and redemption provisions of any
Convertible Notes shall in any event be permitted);
(d)    so long as (i) no Default is continuing or would result therefrom, and
(ii) after giving pro forma effect to the incurrence thereof, the Borrower would
have been in compliance with the Consolidated Leverage Ratio covenant set forth
in Section 7.10(c) for the fiscal quarter most recently ended for which a
Compliance Certificate has been delivered, unsecured Indebtedness of any Loan
Party (which may be guaranteed by the Guarantors) that (A) has a scheduled
maturity no earlier than the date that is 91 days after the latest scheduled
maturity of any Facility, (B) has no scheduled amortization or mandatory
prepayment or redemption (including at the option of the holders thereof) except
customary offers to purchase upon a change of control or an asset sale, and
(C) has covenants and defaults not materially more restrictive, taken as a
whole, to the Borrower and its Subsidiaries than those contained in the Senior
Indenture, (which, if reasonably requested by the Borrower, may be confirmed by
the Administrative Agent, it being understood that the Administrative Agent may,
but shall not be obligated to, seek the consent of the Required Lenders prior to
giving such confirmation); provided, that if such Indebtedness is to be in the
form of Indebtedness convertible into common Equity Interests of the Borrower,
such convertible Indebtedness may have customary voluntary or mandatory
redemption provisions for convertible debt securities which may be payable in
(x) common Equity Interests of the Borrower at any time or (y) in cash only if
exercisable by the Borrower or the holders thereof after a date six months after
the latest scheduled maturity of any Facility (it being agreed that conversion
and redemption provisions substantially similar to the conversion and redemption
provisions of any Convertible Notes shall in any event be permitted);
(e)    Indebtedness outstanding on the date hereof and listed on
Schedule 7.02(e) and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to the accrued and unpaid interest thereon, any premium paid and fees and
expenses incurred in connection with such refinancing and by an amount equal to
any existing commitments unutilized thereunder; provided still further that the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), covenants and events of default in the documentation
governing any such extending, refunding or refinancing Indebtedness shall not be
materially less favorable, taken as a whole, to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
extended, refunded or refinanced;
(f)    (i) Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Subsidiary,
and (ii) intercompany Indebtedness among the Borrower and its Subsidiaries, in
each of clauses (i) and (ii), so long as such Guarantee or intercompany
Indebtedness is an Investment permitted under Section 7.03;

108
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(g)    Indebtedness in respect of Capitalized Leases, Synthetic Leases and
purchase money obligations for fixed or capital assets acquired, constructed or
improved within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate principal amount of all such Indebtedness at any one time
outstanding shall not exceed $150,000,000;
(h)    obligations in respect of surety bonds and similar instruments (excluding
letters of credit, bank guaranties and bankers’ acceptances) incurred in the
ordinary course of business;
(i)    Indebtedness assumed in connection with or resulting from an Acquisition
permitted under Section 7.03; provided that (i) such Indebtedness was not
created or incurred in contemplation of or in connection with such Acquisition
and (ii) the aggregate principal amount of such Indebtedness outstanding at any
time shall not exceed $150,000,000 (in the aggregate for the Borrower and all
Subsidiaries);
(j)    obligations of Securitization Subsidiaries under or in respect of
Qualified Securitization Transactions in an aggregate amount outstanding at any
time not to exceed $200,000,000; and
(k)    Indebtedness not otherwise permitted by this Section 7.02 in an aggregate
principal amount outstanding at any time not to exceed $150,000,000.
7.03    Investments. Make or hold any Investments, except:
(a)    Investments held by the Borrower or a Subsidiary in the form of cash or
Cash Equivalents; provided, that ATK Insurance Company or any Subsidiary serving
a similar purpose may also hold any other reasonable Investments in the ordinary
course of its operations;
(b)    (i) Investments of the Borrower in any Guarantor, (ii) Investments of any
Guarantor in the Borrower or another Guarantor, (iii) Investments by
Subsidiaries that are not Loan Parties in the Borrower or any other Subsidiary
and (iv) by any Loan Party in any Foreign Subsidiary; provided that Investments
under this clause (b)(iv) shall not at any time exceed $100,000,000 less an
amount equal to the aggregate fair market value of any Guarantors that have been
merged into non-Guarantor Subsidiaries pursuant to the proviso to Section
7.04(a)(ii) (with such fair market value to be determined at the time of the
applicable merger);
(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(d)    Investments existing on the date hereof and set forth on Schedule 7.03(d)
and any modification, replacement, renewal, reinvestment or extension thereof;
provided

109
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




that the amount of the original Investment is not increased except by the terms
of such Investment or as otherwise permitted by this Section 7.03;
(e)    Investments in Swap Contracts in the ordinary course of business not
prohibited under Section 7.16; and
(f)    Investments consisting of Acquisitions; provided that, with respect to
each Acquisition made pursuant to this Section 7.03(f):
(A)    each applicable Loan Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the applicable requirements of Section 6.12 to the extent required thereby, and
(2) the aggregate amount of cash or property provided by Loan Parties to make
any such purchase or acquisition of assets that are not purchased or acquired
(or do not become owned) by a Loan Party or in Equity Interests in Persons that
do not become Loan Parties upon consummation of such purchase or acquisition
shall not exceed $150,000,000;
(B)    the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be in, or
substantially related to, the aerospace, defense, commercial ammunition or
sporting industries or shall be reasonably similar, incidental or complementary
thereto and reasonable extensions thereof;
(C)    immediately before and immediately after giving pro forma effect to any
such Acquisition, no Default shall have occurred and be continuing; provided
that (1) the Borrower shall demonstrate in reasonable detail that after giving
pro forma effect to the Acquisition (including the incurrence and assumption of
any Indebtedness in connection therewith), the Borrower would be in compliance
by more than 0.25:1.00 with the Consolidated Leverage Ratio covenant set forth
in Section 7.10(c); and (2) for the purposes of this Section 7.03, pro forma
compliance with respect to Section 7.10 shall be computed for the fiscal quarter
most recently ended for which a Compliance Certificate has been delivered;
(D)    except with respect to the Bushnell Acquisition, the Borrower shall have
delivered to the Administrative Agent, on behalf of the Lenders, at least two
Business Days following the date on which any such purchase or other acquisition
is to be consummated a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this Section 7.03(f) have been satisfied or
will be satisfied on or prior to the consummation of such purchase or other
acquisition;
(g)    Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.03 in an aggregate amount not to exceed 10% of the
consolidated total assets of the Borrower (determined as of the end of the prior
fiscal year); provided that, with respect to each Investment made pursuant to
this Section 7.03(g):

110
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(A)    such Investment shall be in Persons, property and assets which are part
of, or in lines of business which are in, or substantially related to, the
aerospace, defense, commercial ammunition or sporting industries or are
reasonably similar, incidental or complementary thereto and reasonable
extensions thereof; provided, that the aggregate amount of Investments under
this Section 7.03(g) shall be permitted only if, after giving pro forma effect
thereto, the Loan Parties would be in compliance with Section 7.11;
(B)    any determination of the amount of such Investment shall include all cash
consideration and noncash consideration (including the fair market value of all
Equity Interests issued or transferred to the sellers thereof, all write‑downs
of property and assets and reserves for liabilities with respect thereto) paid
by or on behalf of the Borrower and its Subsidiaries in connection with such
Investment;
(C)    immediately before and immediately after giving pro forma effect to any
such Investment, no Default shall have occurred and be continuing; provided that
pro forma compliance with respect to Section 7.10 shall be computed for the
fiscal quarter most recently ended for which a Compliance Certificate has been
delivered;
(h)    Investments by the Borrower in respect of, including by way of any
contributions to, any employee benefit, pension or retirement plan, including
any Pension Plan or Multiemployer Plan;
(i)    Investments in or relating to a Securitization Subsidiary that, in the
good faith determination of the Borrower are necessary or advisable to effect
any Qualified Securitization Transaction or any repurchase obligation in
connection therewith; and
(j)    Investments in connection with the Reorganization Transactions.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of a Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, a Guarantor shall be the continuing or surviving Person unless at
the time of such merger an Investment in an amount equal to the fair market
value of the applicable Guarantor would be permitted to be made under Section
7.03(b)(iv);
(b)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party;

111
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(c)    any Subsidiary which is not a Loan Party may dispose of all or
substantially all its assets to (i) another Subsidiary which is not a Loan Party
or (ii) to a Loan Party (including, for the avoidance of doubt, as a result of a
Disposition which is in the nature of a liquidation);
(d)    in connection with any Acquisition permitted under Section 7.03(f), any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; and
(e)    any Subsidiary may engage in transactions in connection with the
Reorganization Transactions.
7.05    Dispositions. Make any Disposition, except:
(a)    Dispositions of (i) obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business or (ii) property which
the Borrower in good faith determines is no longer used or useful in the conduct
of the business of the Borrower and its Subsidiaries;
(b)    Dispositions of inventory and immaterial assets in the ordinary course of
business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of replacement property or
(ii) the proceeds of such Disposition are, within 365 days after such
Disposition, applied to the purchase price of such replacement property;
(d)    Dispositions of property by (x) the Borrower to any Guarantor and (y) any
Subsidiary to the Borrower or to a wholly‑owned Subsidiary; provided that for
Dispositions described in clause (y) above, if the transferor of such property
is a Guarantor, (i) the transferee thereof must either be the Borrower or a
Guarantor and (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.03;
(e)    (i) Dispositions permitted by Section 7.04 and (ii) the grant of any Lien
permitted by Section 7.01;
(f)    (i) Dispositions of cash or Cash Equivalents and (ii) Dispositions of
accounts receivable in connection with the collection or compromise thereof;
(g)    Non‑exclusive licenses of IP Rights (i) in the ordinary course of
business, and (ii) in favor of a Governmental Party in respect of IP Rights
developed during the performance of a Government Contract with such Governmental
Party to the extent that such license was (A) required by the Federal
Acquisition Regulation or (B) contemplated by the Federal Acquisition Regulation
and included in such Government Contract if the Borrower reasonably determines
that such license was necessary or advisable in order to procure such Government
Contract;

112
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(h)    concurrently with the acquisition of any fixed or capital assets, the
sale and leaseback thereof so long as such lease is an operating lease and such
acquisition, sale and leaseback transaction was entered into in order to obtain
favorable governmental pricing of such assets;
(i)    Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the aggregate
fair market value of all property Disposed of in reliance on this clause (i)
during the term of this Agreement shall not exceed 15% of the consolidated total
assets of the Borrower in any one fiscal year and 20% of the consolidated total
assets of the Borrower in the aggregate since the Restatement Closing Date (in
each case, determined as of the date of the most recently delivered financial
statements pursuant to Section 6.01) and (iii) the price for such asset shall be
paid to the Borrower or such Subsidiary for at least 80% cash consideration;
(j)    any Disposition of accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment to a Securitization
Subsidiary in connection with any Qualified Securitization Transaction; and
(k)    any Dispositions in connection with the Reorganization Transactions;
provided, however, that any (x) Disposition pursuant to Section 7.05(a)(ii),
Section 7.05(b) through Section 7.05(f) (other than Section 7.05(d) and
Section 7.05(e)(ii)) shall be for fair market value, (y) any Disposition of
Equity Interests in a Subsidiary pursuant to Section 7.05(i) resulting in a
Joint Venture shall only be permitted to the extent that the fair market value
of the remaining Equity Interests in such Joint Venture is an Investment
permitted under Section 7.03(g), and (z) any Disposition of assets to another
Person pursuant to Section 7.05(i) the consideration for which are Equity
Interests or other interests of another Person resulting in a Joint Venture,
shall only be permitted to the extent the fair market value of such assets would
constitute an Investment permitted under Section 7.03(g); provided, further,
that no assets shall be Disposed of under Section 7.05(i) in connection with an
asset securitization transaction (including any Securitization Transaction).
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:
(a)    each Subsidiary may make Restricted Payments to the Borrower and to
wholly‑owned Subsidiaries (and, in the case of a Restricted Payment by a
non‑wholly‑owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock or other Equity Interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);
(b)    each Subsidiary of the Borrower may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)    the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common Equity Interests with the
proceeds received

113
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




from the substantially concurrent issue of new shares of its common stock or
other common Equity Interests;
(d)    the Borrower may make Restricted Payments so long as (1) the Material
Debt Documents then outstanding would permit such Restricted Payment, (2) after
giving pro forma effect to such Restricted Payments the Borrower shall have a
minimum of $100,000,000 of any combination of cash on hand and availability
under a revolving credit facility and (3) if, after giving effect thereto,
either (A) the pro forma Consolidated Senior Secured Leverage Ratio would be
less than 2.50:1.00 or (B) the aggregate amount of such Restricted Payments made
pursuant to this subclause (3)(B) would be less than the sum of (w) $250,000,000
in aggregate since October 7, 2010 plus (x) up to 100% of the Net Cash Proceeds
from the sale or issuance by the Borrower of any of its Equity Interest since
October 7, 2010 not used to make any Restricted Payments under Section 7.06(c)
of the Existing Credit Agreement plus (y) 50% of the Consolidated Net Income
since October 7, 2010 less (z) the aggregate amount of Restricted Payments made
pursuant to subclause (3)(B) of Section 7.06(d) of the Existing Credit Agreement
on or prior to the Restatement Closing Date; and
(e)    so long as such Restricted Payment would be permitted under the Material
Debt Documents then outstanding, the Borrower may refinance the Convertible
Notes or the Senior Subordinated Notes (or any refinancings thereof permitted
hereunder) in whole or in part, using subordinated Indebtedness having a
maturity date longer than the debt being refinanced and having subordination
terms not materially less favorable to the Lenders, taken as a whole, than the
terms of the debt being refinanced.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business reasonably similar,
incidental or complementary thereto and reasonable extensions thereof.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) transactions between or among any Loan Parties, (b) Restricted Payments
permitted to be made pursuant to Section 7.06, (c) issuances of securities or
other payments pursuant to, or the funding of, employment arrangements,
indemnification agreements, stock options and stock ownership plans approved by
the board of directors of the Borrower or such Subsidiary, (d) the grant of
stock options or similar rights to employees and directors of the Borrower and
its Subsidiaries pursuant to plans approved by the board of directors of the
Borrower, (e) loans or advances to employees in the ordinary course of business
in accordance with past practices of the Borrower and its Subsidiaries to the
extent permitted under Section 7.03, but in any event not to exceed $5,000,000
in the aggregate outstanding at any one time, (f) the payment of reasonable fees
and expenses and the provision of customary indemnities to directors of the
Borrower and its Subsidiaries who are not employees of the Borrower or its
Subsidiaries, (g) sales of accounts, payments, receivables, rights to future
lease

114
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




payments or residuals or similar rights to payment or related assets to a
Securitization Subsidiary in connection with or any Qualified Securitization
Transaction and (h) the Reorganization Transactions.
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or to make
Investments in the Borrower or any Guarantor, except for (A) any agreement in
effect on the date hereof or at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, or (B) any
other agreement or instrument entered into after the Restatement Closing Date,
provided that the encumbrances or restrictions in any such other agreement or
instrument are no more restrictive in any material respect than those contained
in this Agreement or the Senior Notes Indenture, (ii) of any Subsidiary to
Guarantee the Indebtedness of the Borrower other than the Senior Notes Indenture
as in effect on the date hereof, the Senior Subordinated Notes Indenture as in
effect on the date hereof, the Convertible Notes Indenture as in effect on the
date hereof and any Material Debt Document governing Indebtedness permitted
under Section 7.02(b), (c), (d) or (i) so long as the applicable provisions
thereof are no more restrictive in any material respect than the Senior Notes
Indenture, Senior Subordinated Notes Indenture or this Agreement as in effect on
the date hereof or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person other than the Senior
Notes Indenture as in effect on the date hereof, the Senior Subordinated Notes
Indenture as in effect on the date hereof, the Convertible Notes Indenture as in
effect on the date hereof or any Material Debt Document governing Indebtedness
permitted under Section 7.02(b), (c), (d) or (i) so long as the applicable
provisions thereof are not materially more restrictive, taken as a whole, than
the Senior Subordinated Notes Indenture or the Senior Notes Indenture as in
effect on the date hereof,; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(g) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person
other than customary provisions in the indentures and the Material Debt
Documents referred to in clause (a)(iii) above so long such indentures and the
Material Debt Documents do not require the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure any obligations of the
Borrower or its Subsidiaries with respect to any of the Loan Documents.
7.10    Financial Covenants.
(a)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00:1.00.
(b)    Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio on the last day of any fiscal quarter to be
greater than 3.00:1.00.
(c)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio on
the last day of any fiscal quarter to be greater than 4.00:1.00.

115
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




7.11    Loan Parties Consolidated Assets. Notwithstanding anything to the
contrary, permit the Borrower and the Guarantors collectively at any time to own
less than 75% of the consolidated total assets of the Borrower determined as of
the date of the last financial statements delivered pursuant to Section 6.01,
including as the result of any Disposition or Investment.
7.12    Amendments of Organization Documents. Amend any of its Organization
Documents in a manner that materially adversely affects the rights of the Agents
or the Lenders under the Loan Documents on their ability to enforce the same.
7.13    Accounting Changes. Make any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles or (ii) fiscal year.
7.14    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any subordinated
Indebtedness, except the refinancing of subordinated Indebtedness with other
Indebtedness to the extent permitted under Section 7.02(b), (c), (d) or (i) and
except to the extent permitted under clause (d) or (e) of Section 7.06.
7.15    Amendment, Etc. of Related Documents. Cancel or terminate any Senior
Notes Document, Senior Subordinated Notes Document, the Convertible Notes
Document or any Material Debt Documents with respect to subordinated Material
Debt or consent to or amend, modify or change in any manner any term or
condition thereof or give any consent, waiver or approval thereunder, waive any
default under or any breach of any term or condition thereof, agree in any
manner to any other amendment, modification or change of any term or condition
thereof or take any other action in connection therewith that would impair the
value of the interest or rights of any Loan Party thereunder or that would
materially impair the rights or interests of any Agent or any Lender, other than
any termination thereof in connection with the payment in full of all
Obligations thereunder (including by any refinancing permitted hereunder).
7.16    Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving Swap Contracts, including commodity options
or futures contracts, which are speculative in nature and not in the ordinary
course of business.
7.17    Material Contracts. Cancel or terminate, or, to the extent it has the
power to do so (including through compliance with and performance of all terms
and obligations of Material Contracts), permit the cancellation or termination
of, Material Contracts involving aggregate consideration payable to the Borrower
and its Subsidiaries in any fiscal year of more than 25% of the consolidated
revenues of the Borrower and its Subsidiaries for the prior fiscal year.
7.18    No Other Designated Senior Indebtedness. Designate any Indebtedness,
other than Indebtedness arising under the Loan Documents or the Senior Notes
Documents, as “Designated Senior Indebtedness” or analogous provision under the
Senior Subordinated Notes Indenture, or the Convertible Notes Indenture or any
analogous term describing senior indebtedness under any Material Debt Document
in respect of subordinated Material Debt.

116
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non‑Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or (ii) pay within five Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of 6.03(a), 6.05(a) (solely with respect
to the Borrower), 6.11 or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after a Responsible Officer of such Loan Party shall have
become aware of each failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or
(e)    Cross‑Default. Any Loan Party or any Subsidiary (i) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after giving effect to any applicable grace
period in respect of any Indebtedness (including Swap Contracts) or Guarantee of
Indebtedness (other than Indebtedness hereunder) having an aggregate principal
amount of more than the Threshold Amount, or (ii) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or otherwise
relating to such Indebtedness, or any other event occurs (other than any
termination event or analogous provision in any Swap Contract), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(ii) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

117
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts. Any Loan Party or any Subsidiary becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third‑party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute coverage)
and there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $50,000,000; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or as a result of acts or
omissions by the Administrative Agent or any Lender or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Document. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof or as expressly permitted thereby) cease to create a valid and
perfected lien with the priority contemplated by the Collateral Documents
(subject to Specified Statutory Liens and, in the

118
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




case of Mortgaged Properties only, Liens permitted under Section 7.01(g)) on and
security interest in the Collateral purported to be covered thereby or any Loan
Party shall so assert such invalidity or lack of perfection or priority, except
to the extent that any such loss of perfection or priority results from the
failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements.
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the other Agents and the Lenders all rights
and remedies available to it, the other Agents and the Lenders under the Loan
Documents or applicable Law;
provided, however, that upon the occurrence of an Event of Default under
Section 8.01(f) or an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, the obligation
of each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of any Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III, but excluding principal and interest under the Loans)
payable to the Agents in their capacities as such ratably among them in
proportion to the amounts described in this clause First payable to them;

119
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16;
Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the Agents and
the other Secured Parties on such date, ratably based upon the respective
aggregate amounts of all such Obligations owing to the Agents and the other
Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section 8.03.
ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS
9.01    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the

120
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), potential Hedge Bank and potential Cash
Management Bank) and each L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and such L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co‑agents,
sub‑agents and attorneys‑in‑fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co‑agents, sub‑agents and attorneys‑in‑fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or

121
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent

122
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower at all times other than
during the continuance of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld or delayed), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements

123
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
9.07    Non‑Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

124
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




9.09    Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations not yet due and payable) and the
expiration or termination of all Letters of Credit, (ii) that is Disposed of or
to be Disposed of to a Person other than a Loan Party as part of or in
connection with any sale or other transfer permitted hereunder or under any
other Loan Document, or (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders;
(b)    to release any Guarantor from its obligations under the Guaranty (i) if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (ii) if any Guarantor ceases to be a Domestic Subsidiary or if any
Guarantor becomes a Subsidiary of a Foreign Subsidiary or a Relevant Disregarded
Entity, in each case for purposes of this subclause (ii) as a result of a
transaction permitted pursuant to the proviso to Section 7.04(a); and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.09. In each case as specified in this Section 9.09, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.09. In each case as specified in this Section 9.09, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment, security interest
and Lien granted under the Collateral Documents, and, if applicable, return any
possessory collateral or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.09.
9.10    Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“co‑syndication agent,” “bookrunning manager,” “co-documentation agent” or
“joint lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the

125
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc. Except as otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);
(b)    postpone any date scheduled for any payment of principal or interest
under Sections 2.07 or 2.08, or any date fixed by the Administrative Agent for
the payment of fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby, it being understood that the waiver of (or
amendment to the terms of) any mandatory prepayment of the Term Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(d)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

126
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(e)    other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; or
(f)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.09 (in which case such release may
be made by the Administrative Agent acting alone);
and provided further that no amendment, waiver or consent shall (i) change the
order of application of any reduction in the Commitments or any prepayment of
Loans between the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b), 2.06(b) or 8.03, respectively, in any
manner that materially and adversely affects the Lenders under the Revolving
Credit Facility or a Term Facility unless in writing and signed by the Required
Revolving Credit Lenders and the applicable Required Term Lenders, as the case
may be, under the adversely affected Facility or (ii) require the permanent
reduction of the Revolving Credit Facility at any time when all or a portion of
the Term Facilities remains in effect unless in writing and signed by the
applicable Required Term Lenders; and provided further that (i) no amendment,
waiver or consent shall, unless in writing and signed by the L/C Issuers in
addition to the Lenders required above, affect the rights or duties of the L/C
Issuers under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lenders in
addition to the Lenders required above, affect the rights or duties of the Swing
Line Lenders under this Agreement; (iii) no amendment, waiver or consent shall,
unless in writing and signed by an Agent in addition to the Lenders required
above, affect the rights or duties of, or any fees or other amounts payable to,
such Agent under this Agreement or any other Loan Document; and
(iv) Section 10.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, and the Borrower may replace any Defaulting
Lender with the consent of the Administrative Agent (such consent not to be
unreasonably withheld) in accordance with Section 10.16. In the event that any
amendment or waiver to this Agreement or any Loan Document or any consent to
departure therefrom has been requested, such consent, waiver or amendment
requires the consent of each Lender, each affected Lender or each affected
Lender of a certain class in accordance with the terms of Section 10.01 or all
Lenders with respect to a certain class of the Loans, the consent or the
agreement of the Required Lenders, the Required Revolving Credit Lenders, or the
Required Term Lenders, as applicable, has been obtained and any applicable
Lender does not agree to such amendment, waiver or consent,

127
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




the Borrower may replace any such Lender not agreeing to such amendment, waiver
or consent in accordance with Section 10.16.
In addition, notwithstanding the foregoing, subject to the payment of any
required prepayment premium pursuant to Section 2.05(d), this Agreement may be
amended with the written consent of the Administrative Agent, Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of any outstanding tranche of Term Loans (such refinanced
tranche of Term Loans, the “Refinanced Term Loans”) with a replacement term loan
tranche (“Replacement Term Loans”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Margin for
Base Rate Loans and Eurodollar Rate Loans for such Replacement Term Loans shall
not be higher than Applicable Margin for Base Rate Loans and Eurodollar Rate
Loans for such Refinanced Term Loans, (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable tranche of Term
Loans), (d) the maturity date of such Replacement Term Loans shall not be
shorter than the maturity date of such Refinanced Term Loans at the time of such
refinancing and (e) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the applicable
tranche of Term Loans in effect immediately prior to such refinancing.
Notwithstanding anything to the contrary contained in this Section 10.01, the
Borrower and the Administrative Agent may without the input or consent of the
Lenders, effect amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Sections 2.14, 2.15 and 2.18.


10.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed certified or registered mail, faxed or delivered to the
applicable address, facsimile number or (subject to Section 10.02(b)) electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

128
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including electronic‑mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or executed and delivered by facsimile or other electronic
transmission. The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually‑signed
originals and shall be binding on all Loan Parties, the Agents and the Lenders.
The Administrative Agent may also require that any such documents and signatures
be confirmed by a manually‑signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
(d)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE

129
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(e)    Reliance by Agents and Lenders. The Agents and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence or willful misconduct. All
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
(f)    Updated Notice Information, Etc. Each of the Borrower, the Administrative
Agent, each L/C Issuer and each Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lenders. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non‑public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

130
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




10.03    No Waiver; Cumulative Remedies. No failure by any Lender or any Agent
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer or any Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13) or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower agrees (a) to pay or reimburse each
Agent for all reasonable out‑of‑pocket costs and expenses incurred in connection
with the development, preparation, negotiation, syndication and execution of
this Agreement and the other Loan Documents, and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, (b) to pay or reimburse each L/C Issuer
for all reasonable out‑of‑pocket expenses incurred by such L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (c) to pay or reimburse each
Agent and each Lender for all out‑of‑pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out‑of‑pocket expenses incurred by any
Agent and the cost of

131
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




independent public accountants and other outside experts retained by any Agent.
If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, including Attorney Costs and
indemnities, such amount may be paid on behalf of such Loan Party by any Agent
or any Lender, in its sole discretion.
(b)    Indemnification by the Borrower. Whether or not the Transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Administrative Agent (and any sub‑agent thereof), each Lender and
each Related Party of any of the foregoing Persons (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties. No Indemnitee shall
be liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
have any liability for any indirect, special, punitive or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Restatement Closing Date). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid

132
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




by it to the Administrative Agent (or any sub‑agent thereof), any L/C Issuer or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub‑agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub‑agent) or such L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub‑agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(e).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and the Borrower agrees that no
Subsidiary of the Borrower that is an account party under any Letter of Credit
shall assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuers and the Swing Line Lenders, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.


10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid

133
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuers under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent

134
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non‑pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
(C)    the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lenders (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

135
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates, (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B) or
(C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agents and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms

136
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender (with respect to its own Loans and Commitments only) at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Swing Line Lender or any
L/C Issuer, sell participations to any Person (other than a natural person)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant. Subject to Section 10.06(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein and the requirements under Section 10.14, it being understood that the
documentation required under Section 10.14 shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.06(b). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a nonfiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103‑1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A

137
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to be subject to the provisions of Section 3.06(b) and
(c) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Certain Definitions. As used herein, the following terms have the
following meanings:
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment or in the case of an Eligible Assignee that shall become a
party hereto in accordance with Section 2.14(a), the L/C Issuers and the Swing
Line Lenders, and (iii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(c)(ii).
Each Granting Lender shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
SPC to which it grants an option pursuant to this Section 10.06(h) and the
principal amounts (and stated interest) of any Loan or portion thereof provided
to the Company by such SPC (the “SPC Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the SPC Register
(including the identity of any SPC or any information relating to a SPC’s
interest in any Commitments, Loans, Letters of Credit or its other obligations

138
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations. The entries in the SPC Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the SPC Register as the owner of the relevant interest for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining any SPC Register. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non‑public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.
(i)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to
Section 10.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). In
addition,

139
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




notwithstanding anything to the contrary contained herein, if at any time any
other L/C Issuer or Swing Line Lender, in its capacity as Lender, assigns all of
its Commitments and Loans pursuant to Section 10.06(b), such Lender may,
(i) upon 30 days’ notice to the Borrower and the other Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Borrower shall be entitled to appoint from among the Lenders (subject to
such Lender’s acceptance of such appointment) a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of such Lender as L/C
Issuer or Swing Line Lender, as the case may be. If such Lender resigns as L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If such Lender resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of such retiring L/C
Issuer with respect to such Letters of Credit.
10.07    Confidentiality. Each of the Agents and the Lenders agrees to maintain
the confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates and to its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.07, to (i) any Eligible Assignee of or Participant in,
or any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
the Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 10.07 or (ii) becomes
available to any Agents or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received

140
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




by it from such Lender). In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. Each of the Administrative Agent and the Lenders
acknowledges that (a) the Information may include material non‑public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non‑public
information and (c) it will handle such material non‑public information in
accordance with applicable Law, including United States Federal and state
securities Law. For the purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is available to any Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party;
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
10.08    Setoff. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
each Lender and each of their respective Affiliates is authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each Loan Party) to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other Indebtedness at any time owing by, such
Lender to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Lender hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set‑off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of the Administrative Agent and each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, such Lender
and their respective Affiliates may have.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non‑usurious interest
permitted by applicable Law (the “Maximum

141
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
10.10    Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
or other electronic transmission be confirmed by a manually‑signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier or
other electronic transmission.
10.11    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.
10.12    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter
10.13    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.13, if and to

142
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




the extent that the enforceability of any provisions in this Agreement relating
to Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in
good faith by the Administrative Agent, the L/C Issuers or the Swing Line
Lenders, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.
10.14    Tax Forms.
(a)    (i) Any Lender or Administrative Agent that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent (as
applicable), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent (as applicable) to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 10.14(a)(ii)(A), (ii)(B), (ii)(D) and (ii)(E) below) shall not be
required if in the Lender’s or Administrative Agent’s reasonable judgment such
completion (as applicable), execution or submission would subject such Lender or
the Administrative Agent (as applicable) to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or the Administrative Agent (as applicable).
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal

143
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W‑8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed originals of IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W‑8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M‑2 or
Exhibit M‑3, IRS Form W‑9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M‑4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law

144
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement; and
(E)    to the extent that it is able and legally entitled to do so, the
Administrative Agent shall deliver to the Borrower on or prior to the date on
which the Administrative Agent becomes the Administrative Agent under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower), executed originals of (i) in the case of an Administrative Agent that
is a U.S. Person, IRS Form W‑9 certifying that the Administrative Agent is
exempt from U.S. federal backup withholding Tax or (ii) in the case of an
Administrative Agent that is not a U.S. Person, an applicable IRS Form W‑8.
Each Lender and the Administrative Agent agree that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent (as applicable) in writing of its legal
inability to do so.
For purposes of this Section 10.14, the term “applicable Law” includes FATCA and
the term “Lender” includes, as applicable, any L/C Issuer, Swing Line Lender and
SPC (it being understood that any documentation required to be provided by an
SPC under this Section 10.14 shall be delivered by the SPC to the Granting
Lender).


10.15    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and
Arrangers are arm’s‑length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the other Arrangers
and the Lenders, on the other hand, (b) such Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) such Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) the Administrative Agent and each other
Arranger is and has been acting solely as a principal with respect to the
Borrower or any of its Affiliates and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, nor any other Arranger
has any obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the other Arrangers and their respective Affiliates may be engaged

145
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




in a broad range of transactions that involve interests that differ from those
of such Borrower and its Affiliates, and neither the Administrative Agent, nor
any other Lead Arranger, has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, each of
the Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent and the other Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.16    Replacement of Lenders. Under any circumstances set forth herein
providing that the Borrower shall have the right to replace a Lender as a party
to this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Loans and Commitments (with the assignment fee to be paid by the Borrower in
such instance) pursuant to Section 10.06(b) to one or more other Lenders or
Eligible Assignees procured by the Borrower. Upon the making of any such
assignment, the Borrower shall (x) pay in full any amounts payable pursuant to
Section 3.05 and (y) provide appropriate assurances and indemnities (which may
include letters of credit) to the L/C Issuers and the Swing Line Lenders as each
may reasonably require with respect to any continuing obligation to fund
participation interests in any L/C Obligations or any Swing Line Loans then
outstanding; provided, however, that (i) each such assignment made as a result
of a demand by the Borrower shall be arranged by the Borrower after consultation
with the Administrative Agent and shall be an assignment or assignments pursuant
to Section 10.06(b) of all of the rights and obligations of the assigning Lender
under this Agreement and (ii) no Lender shall be obligated to make any such
assignment pursuant to Section 10.06(b) as a result of a demand by the Borrower
unless and until such Lender shall have received one or more payments from
either the Borrower or one or more Eligible Assignees in an aggregate amount at
least equal to the aggregate outstanding principal amount of the Advances owing
to such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable (including, for the
avoidance of doubt, any amounts payable pursuant to Section 2.05(d) in
connection with a Repricing Event) to such Lender under this Agreement.
10.17    Governing Law.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON‑EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

146
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




THE BORROWER, EACH AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
10.18    Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.19    Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent shall have been
notified by each Lender, the Swing Line Lenders and the L/C Issuers that each
such Lender, the Swing Line Lenders and the L/C Issuers has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
10.20    USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT ACT (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti‑money laundering rules and regulations, including the Act.





147
Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ALLIANT TECHSYSTEMS INC.
By: /s/ Neal S. Cohen    
Name: Neal S. Cohen    
Title: Executive Vice President and Chief
Financial Officer    

Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as
Administrative Agent
By: /s/ Robert Rittelmeyer    
Name: Robert Rittelmeyer    
Title: Vice President    

Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and a Swing Line Lender
By: /s/ Kenneth J. Beck    
Name: Kenneth J. Beck    
Title: Director    

Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF TOKYO‑MITSUBISHI
UFJ, LTD., as a Lender
By: /s/ Thomas J. Sterr    
Name: Thomas J. Sterr    
Title: Authorized Signatory    

Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender, an L/C Issuer and a Swing Line
Lender
By: /s/ Andrew Beckman    
Name: Andrew Beckman    
Title: Assistant Vice President    

Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Scott Santa Cruz    
Name: Scott Santa Cruz    
Title: Managing Director    

Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender
By: /s/ Tommy Parrott    
Name: Tommy Parrott    
Title: Director    

Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Lender
By: /s/ Richard C. Smith    
Name: Richard C. Smith    
Title: Authorized Signatory    

Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer
By: /s/ Bruce S. Borden    
Name: Bruce S. Borden    
Title: Executive Director    

Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------






Morgan Stanley Bank, N.A, as a Lender
By: /s/ Michael King    
Name: Michael King    
Title: Authorized Signatory    


The Bank of New York Mellon, as a Lender
By: /s/ John T. Smathers    
Name: John T. Smathers    
Title: First Vice President    
Citibank, N.A., as a Lender
By: /s/ Brian Reed    
Name: Brian Reed    
Title: Vice President    
Comerica Bank, as a Lender
By: /s/ Mark J. Leveille    
Name: Mark J. Leveille    
Title: Vice President    
Fifth Third Bank, as a Lender
By: /s/ Susan Waters    
Name: Susan Waters    
Title: Vice President    
BankPlus, as a Lender
By: /s/ Jay Bourne    
Name: Jay Bourne    
Title: First Vice President    
PNC Bank National Association, as a Lender
By: /s/ Michael W. Leong    
Name: Michael W. Leong    
Title: Senior Vice President    





Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




State Bank of India (California), as a Lender
By: /s/ Rimjhim Chhabra    
Name: Rimjhim Chhabra    
Title: Vice-President & Manager    
Associated Bank, N.A., as a Lender
By: /s/ Aaron Allar    
Name: Aaron Allar    
Title: Vice President    
Credit Industriel et Commercial, as a Lender
By: /s/ Clifford Abramsky    
Name: Clifford Abramsky    
Title: Managing Director     
By: /s/ Alex Aupoix    
Name: Alex Aupoix    
Title: Managing Direcotr    
Synovus Bank, as a Lender
By: /s/ Aaron Hill    
Name: Aaron Hill    
Title: Corporate Banker    
Bank of the Cascades, as a Lender
By: /s/ Dan Lee    
Name: Dan Lee    
Title: Executive Vice President and Chief     
Credit Officer


The Northern Trust Company, as a Lender
By: /s/ Molly Drennan    
Name: Molly Drennan    
Title: Vice President    









Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Banner Bank, as a Lender
By: /s/ Rita E. Dillon    
Name: /s/ Rita E. Dillion    
Title: Senior Vice President    
Central Pacific Bank, as a Lender
By: /s/ Michael Militar    
Name: Michael Militar    
Title: Vice President and Senior Commercial
Banking Officer


California First National Bank, as a Lender
By: /s/ D. N. Lee    
Name: D. N. Lee    
Title: Senior Vice President    
Bank HaPoalim B.M., as a Lender
By: /s/ Charles McLaughlin    
Name: Charles McLaughlin    
Title: Senior Vice President    
By: /s/ James P. Surless    
Name: James P. Surless    
Title: Vice President    
Land Bank of Taiwan Los Angeles Branch, as a Lender
By: /s/ Henry C.R. Leu    
Name: Henry C.R. Leu    
Title: Senior Vice President and General
Manager    


Manufacturers Bank, as a Lender
By: /s/ Sean R. Walker    
Name: Sean R. Walker    
Title: Senior Vice President    





Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Sumitomo Mitsui Banking Corporation, as a Lender
By: /s/ David W. Kee    
Name: David W. Kee    
Title: Managing Director    
People’s United Bank, as a Lender
By: /s/ Yvette D. Hawkins    
Name: Yvette D. Hawkins    
Title: Vice President    
Amalgamated Bank, as a Lender
By: /s/ Jackson Eng    
Name: Jackson Eng    
Title: First Vice President    
E.Sun Commercial Bank, Ltd., Los Angeles Branch, as a Lender
By: /s/ Edward Chen    
Name: Edward Chen    
Title: Senior Vice President and General
Manager    
Branch Banking And Trust Company, as a Lender
By: /s/ James E. Davis    
Name: James E. Davis    
Title: Senior Vice Preside    
Keybank National Association, as a Lender
By: /s/ David A. Wild    
Name: David A. Wild    
Title: Senior Vice President    
Regions Bank, as a Lender
By: /s/ David Sozio    
Name: David Sozio    
Title: Managing Director and Senior Vice    
President



Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------






Stifel Bank & Trust, as a Lender
By: /s/ John H. Phillips    
Name: John H. Phillips    
Title: Executive Vice President    
Siemens Financial Services, Inc., as a Lender
By: /s/ Maria Levy    
Name: Maria Levy    
Title: Vice President    
By: /s/ Melissa J. Brown    
Name: Melissa J. Brown    
Title: Senior Transaction Coordinator    
Raymond James Bank, N.A., as a Lender
By: /s/ Alexander L. Rody    
Name: Alexander L. Rody    
Title: Senior Vice President    
Eastern Bank, as a Lender
By: /s/ Daniel C. Field    
Name: Daniel C. Field    
Title: Senior Vice President    
Sabadell United Bank, N.A., as a Lender
By: /s/ Maurici Lladó    
Name: Maurici Lladó    
Title: Executive Vice President-Corporate
and Commerical Banking    
Hua Nan Commercial Bank, Ltd., New York Agency, as a Lender
By: /s/ Sophia Lin    
Name: Sophia Lin    
Title: Vice President and General Manager    



Alliant Techsystems Inc. Credit Agreement

--------------------------------------------------------------------------------




Taipei Fubon Commercial Bank Co., Ltd., as a Lender
By: /s/ Robin S. Wu    
Name: Robin S. Wu    
Title: Vice President and Deputy General
Mangaer    
First Niagara Bank, N.A., as a Lender
By: /s/ Troy Jones    
Name: Troy Jones    
Title: Vice President    



Alliant Techsystems Inc. Credit Agreement